      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 1 of 89




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK

                                                    Case No.
 LAURIE THOMAS, ALISON KAVULAK,
 JEN MACLEOD, MARY NARVAEZ,                         CLASS ACTION COMPLAINT
 ALISON FLEISSNER, EMILY
 BIGAOUETTE, LAURA EGGNATZ,                         DEMAND FOR JURY TRIAL
 TERESA HAGMAIER, and NICOLE
 FALLON, individually and on behalf of all
 others similarly situated,                           Case No. 1:21-CV-0133 (TJM/CFH)

                               Plaintiffs,

 v.

 BEECH-NUT NUTRITION COMPANY,

                               Defendant.



                                       INTRODUCTION

       1.      Plaintiffs Laurie Thomas, Alison Kavulak, Jen MacLeod, Mary Narvaez, Alison

Fleissner, Emily Bigaouette, Laura Eggnatz, Teresa Hagmaier, and Nicole Fallon, individually and

on behalf of all others similarly situated, by and through their undersigned attorneys, bring this

Class Action Complaint against Defendant Beech-Nut Nutrition Company for its negligent,

reckless, and/or intentional practice of misrepresenting and failing to fully disclose the heavy

metals and/or perchlorate or other ingredients that do not conform to the labels, packaging,

advertising, and statements of Defendant’s products sold throughout the United States, including

this District. Plaintiffs seek both injunctive and monetary relief on behalf of the proposed Class

and Sub-Classes (as defined below) including: (i) requiring full disclosure of all such substances

and ingredients in Defendant’s marketing, advertising, and labeling; (ii) requiring testing of all

ingredients and final products for such substances; and (iii) restoring monies to the members of


                                                1
         Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 2 of 89




the proposed Class. Plaintiffs allege the following based upon personal knowledge as well as

investigation by their counsel and, as to all other matters, upon information and belief. Plaintiffs

believe that a reasonable opportunity for discovery will reveal substantial evidentiary support for

the allegations set forth herein.

      DEFENDANT MARKETS ITSELF AS SELLING ONLY PREMIUM BABY FOOD
                 THAT IS SAFE FOR HUMAN CONSUMPTION

         2.     Defendant manufactures, markets, advertises, labels, distributes, and sells baby

food products under the brand name Beech-Nut throughout the United States, including in this

District.

         3.     Defendant states that it offers natural and organic baby foods “that are free from

artificial preservatives, colors and flavors.” Defendant touts that it “conduct[s] over 20 rigorous

tests on our purees, testing for up to 255 pesticides and heavy metals (like lead, cadmium, arsenic

and other nasty stuff). Just like you would, we send the produce back if it’s not good enough.”1

         4.     Defendant’s packaging and labels further emphasize quality and safe ingredients

and even declares that the products are “100% Natural.”

         5.     Defendant’s packaging and labels further emphasize that its baby food products are

natural, organic, and safe for human infant consumption.

         6.     Yet nowhere in the labeling, advertising, statements, warranties, and/or packaging

does Defendant disclose that the Baby Foods (as listed in paragraph 27 below) include and/or

have a high risk of containing heavy metals or other ingredients that do not conform to the labels,

packaging, advertising, and statements.




1
    https://www.beechnut.com/our-story/.
                                                 2
         Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 3 of 89




         7.     Indeed, the Baby Foods have been shown to contain significant levels of arsenic,

mercury, lead, cadmium, and/or perchlorate2—all known to pose health risks to humans and

particularly infants. See Ex. A.

         8.     Despite this, Defendant warrants, promises, represents, misleads, labels, and/or

advertises that the Baby Foods are free of any heavy metals, perchlorate, and/or unnatural

ingredients by making assurances that the foods are natural and safe for infant consumption.

         9.     Defendant asserts that its foods are “real food for babies,”3 that its foods are tested

for heavy metals, and that Defendant is “aware of no higher standards in the industry than the ones

we employ,”4 in direct contradiction to the true nature of its contents, which include, but are not

limited to, heavy metals and/or perchlorate.

         10.    Defendant also asserts that the Baby Foods are safe and appropriate for

consumption by babies through its “Stage” representations, which identify the appropriate age

range that should consume the Baby Food. For example, “Stage 1, 4 months+,” “Stage 2, 6

months+,” etc. Each of the Baby Foods contain this “Stage” designation, identifying that it is

suitable and appropriate for consumption by a baby or child.

         11.    It was recently revealed on information and belief that Defendant was knowingly,

recklessly, and/or negligently selling the Baby Foods containing arsenic, mercury, cadmium, lead,

and/or perchlorate.




2
 HEALTHY BABIES BRIGHT FUTURES, What’s In My Baby’s Food?,
https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (hereinafter, “Healthy Babies Bright
Futures Report”).
4
    https://www.beechnut.com/food-quality-safety/.
                                                  3
       Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 4 of 89




       12.     Plaintiffs bring this action individually and on behalf of all consumers who

purchased the Baby Foods, to cause the disclosure of the presence and/or risk of the presence of

heavy metals, perchlorate, and/or unnatural or other ingredients that do not conform to the labels,

packaging, advertising, and statements in the Baby Foods; to correct the false and misleading

perception Defendant has created in the minds of consumers that the Baby Foods are high quality,

healthy, and safe for infant consumption; and to obtain redress for those who have purchased the

Baby Foods.

                                  JURISDICTION AND VENUE

       13.     This Court has original jurisdiction over all causes of action asserted herein under

the Class Action Fairness Act, 28 U.S.C. §1332(d)(2), because the matter in controversy exceeds

the sum or value of $5,000,000 exclusive of interest and costs and more than two-thirds of the

Class reside in states other than the states in which Defendant is a citizen and in which this case is

filed, and therefore any exemptions to jurisdiction under 28 U.S.C. §1332(d) do not apply.

       14.     Venue is proper in this Court pursuant to 28 U.S.C. §1391, because Plaintiffs have

suffered injury as a result of Defendant’s acts in this district, many of the acts and transactions

giving rise to this action occurred in this District, Defendant conducts substantial business in this

district, Defendant has intentionally availed itself of the laws and markets of this district, and

Defendant is subject to personal jurisdiction in this district.

                                              PARTIES

       15.     Plaintiff Alison Kavulak is a resident of Avoca, Iowa, and purchased Defendant’s

Baby Foods for her son. Plaintiff Kavulak purchased Beech-Nut Naturals (pear & blueberry;

carrots; green beans; and sweet potatoes). Plaintiff Kavulak purchased the Baby Foods from a

Walmart store in Council Bluffs, Iowa and online at Walmart.com on or around June 2019 and



                                                   4
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 5 of 89




continued to purchase until August 2019. Prior to purchasing the Baby Foods, Plaintiff Kavulak

saw Defendant’s nutritional claims on the packaging, including “natural[],”the “Stage”

representations, and “real food for babies,” which she relied on in deciding to purchase the Baby

Foods. During that time, based on Defendant’s material omissions and the false and misleading

claims, warranties, representations, advertisements and other marketing by Defendant, Plaintiff

Kavulak was unaware that the Baby Foods contained any level of heavy metals, chemicals, or

toxins, and would not have purchased the food if that was fully disclosed, or she would not have

paid as much for the Baby Foods if that information was fully disclosed. Plaintiff Kavulak was

injured by paying a premium for the Baby Foods that have no or de minimis value—or whose

value was at least less than what she paid for the Baby Food—based on the presence of the alleged

heavy metals, chemicals, and toxins.

       16.     Plaintiff Laurie Thomas is a resident of Petersburg, Illinois, and purchased

Defendant’s Baby Foods for her children. Plaintiff Thomas purchased Beech-Nut Naturals (sweet

potato; mango; sweet corn and green beans; bananas; carrots; and spinach, green beans and peas)

as well as Beech-Nut Organic (sweet potato; pears; pumpkin; apple and avocado; apple; banana,

cinnamon and granola; carrots; apple, kiwi and spinach; flake oatmeal cereal; flake rice cereal).

Plaintiff Thomas purchased the Baby Foods from Hy-Vee, Walmart, County Market, and other

grocery stores over the past six years. Prior to purchasing the Baby Foods, Plaintiff Thomas saw

Defendant’s nutritional claims on the packaging, including “natural[],”the “Stage” representations,

and “real food for babies,” which she relied on in deciding to purchase the Baby Foods. During

that time, based on Defendant’s omissions and the false and misleading claims, warranties,

representations, advertisements and other marketing by Defendant, Plaintiff Thomas was unaware

that the Baby Foods contained any level of heavy metals, chemicals or toxins, and would not have



                                                5
          Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 6 of 89




purchased the food if that was fully disclosed, or she would not have paid as much for the Baby

Foods if that information was fully disclosed. Plaintiff Thomas was injured by paying a premium

for the Baby Foods that have no or de minimis value—or whose value was at least less than what

she paid for the Baby Food—based on the presence of the alleged heavy metals, chemicals, and

toxins.

          17.   Plaintiff Jen MacLeod is a resident of Chicago, Illinois, and purchased Defendant’s

Baby Foods for her children. Plaintiff MacLeod purchased Beech-Nut Naturals (apple &

blackberry; mango; spinach, zucchini, & peas; prunes; apple & kale; sweet corn & green beans;

green beans; and butternut squash) as well as Beech-Nut Organic (prunes; pear, kale, & cucumber;

apple, raspberries, & avocado; apple, kiwi, & spinach; pumpkin; banana, cinnamon, & granola;

pears; and sweet potatoes). Plaintiff MacLeod purchased the Baby Foods from Target over the past

four months. Prior to purchasing the Baby Foods, Plaintiff MacLeod saw Defendant’s nutritional

claims on the packaging, including “natural[],”the “Stage” representations, and “real food for

babies,” which she relied on in deciding to purchase the Baby Foods. During that time, based on

Defendant’s omissions and the false and misleading claims, warranties, representations,

advertisements and other marketing by Defendant, Plaintiff MacLeod was unaware that the Baby

Foods contained any level of heavy metals, chemicals or toxins, and would not have purchased the

food if that was fully disclosed, or she would not have paid as much for the Baby Foods if that

information was fully disclosed. Plaintiff MacLeod was injured by paying a premium for the Baby

Foods that have no or de minimis value—or whose value was at least less than what she paid for

the Baby Food—based on the presence of the alleged heavy metals, chemicals, and toxins.

          18.   Plaintiff Mary Narvaez is a resident of Woodland, California, and purchased

Defendant’s Baby Foods for her child. Plaintiff Narvaez purchased Beech-Nut Naturals (butternut



                                                 6
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 7 of 89




squash; sweet corn and green beans; carrots; green beans; banana; apple and blackberry; pears;

apple and kale; pineapple, pear, and avocado; sweet potato; apple; apple, pumpkin, and cinnamon;

spinach, zucchini, and peas; and mango). Plaintiff Narvaez purchased the Baby Foods from a

Walmart store in Woodland, California, a Food 4 Less store in Woodland, California, a

Neighborhood Walmart store in Woodland, California, a Nugget store in Woodland, California,

and a WinCo store in Vacaville, California on or around August 2018 and continued to purchase

until August 2019. Prior to purchasing the Baby Foods, Plaintiff Narvaez saw Defendant’s

nutritional claims on the packaging, including “natural[],”the “Stage” representations, and “real

food for babies,” which she relied on in deciding to purchase the Baby Foods. During that time,

based on Defendant’s omissions and the false and misleading claims, warranties, representations,

advertisements and other marketing by Defendant, Plaintiff Narvaez was unaware that the Baby

Foods contained any level of heavy metals, chemicals or toxins, and would not have purchased the

food if that was fully disclosed, or she would not have paid as much for the Baby Foods if that

information was fully disclosed. Plaintiff Narvaez was injured by paying a premium for the Baby

Foods that have no or de minimis value—or whose value was at least less than what she paid for

the Baby Food—based on the presence of the alleged heavy metals, chemicals, and toxins.

       19.    Plaintiff Alison Fleissner is a resident of Hazlet, New Jersey, and purchased

Defendant’s Baby Foods for her children. Plaintiff Fleissner purchased Beech-Nut Naturals (sweet

potato, bananas; sweet peas; carrots; pineapple, pear, and avocado; apples; apples, cinnamon, and

granola; banana, orange, and pineapple; apple and kale; carrots, sweet corn, and pumpkin; mango;

sweet corn and green beans; peas, green beans, and asparagus) as well as Beech-Nut Organic

(apple, kiwi, and spinach; pear, kale, and cucumber; butternut squash and sweet corn; raspberry,

apple, and avocado; oatmeal baby cereal). Plaintiff Fleissner purchased the Baby Foods from a



                                               7
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 8 of 89




ShopRite store in Hazlet, New Jersey, a ShopRite store in Middletown, New Jersey, a Target store

in Middletown, New Jersey, a Walmart store in Freehold, New Jersey, a Walmart store in Old

Bridge, New Jersey, a Giant Eagle store in Cleveland, Ohio, a Target store in University Heights,

Ohio, and a Walmart store in Cleveland, Ohio on or around July 2015 and continued to purchase

until March 2019. Prior to purchasing the Baby Foods, Plaintiff Fleissner saw Defendant’s

nutritional claims on the packaging, including “natural[],”the “Stage” representations, and “real

food for babies,” which she relied on in deciding to purchase the Baby Foods. During that time,

based on Defendant’s omissions and the false and misleading claims, warranties, representations,

advertisements and other marketing by Defendant, Plaintiff Fleissner was unaware that the Baby

Foods contained any level of heavy metals, chemicals or toxins, and would not have purchased the

food if that was fully disclosed, or she would not have paid as much for the Baby Foods if that

information was fully disclosed. Plaintiff Fleissner was injured by paying a premium for the Baby

Foods that have no or de minimis value—or whose value was at least less than what she paid for

the Baby Food—based on the presence of the alleged heavy metals, chemicals, and toxins.

       20.     Plaintiff Emily Bigaouette is a resident of Belle Plaine, Minnesota, and purchased

Defendant’s Baby Foods for her child. Plaintiff Bigaouette purchased various varieties of Beech-

Nut Naturals as well as Beech-Nut Organic. Plaintiff Bigaouette purchased the Baby Foods from

a Target store in Chaska, Minnesota and online from Amazon on or around October 2016 and

continued to purchase until May 2017. Prior to purchasing the Baby Foods, Plaintiff Bigaouette

saw Defendant’s nutritional claims on the packaging, including “natural[],”the “Stage”

representations, and “real food for babies,” which she relied on in deciding to purchase the Baby

Foods. During that time, based on Defendant’s omissions and the false and misleading claims,

warranties, representations, advertisements and other marketing by Defendant, Plaintiff Bigaouette



                                                8
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 9 of 89




was unaware that the Baby Foods contained any level of heavy metals, chemicals or toxins, and

would not have purchased the food if that was fully disclosed, or she would not have paid as much

for the Baby Foods if that information was fully disclosed. Plaintiff Bigaouette was injured by

paying a premium for the Baby Foods that have no or de minimis value—or whose value was at

least less than what she paid for the Baby Food—based on the presence of the alleged heavy metals,

chemicals, and toxins.

       21.     Plaintiff Laura Eggnatz is a resident of Davie, Florida, and purchased Defendant’s

Baby Foods for her child. Plaintiff Eggnatz purchased Beech-Nut Naturals (bananas and prunes)

as well as Beech-Nut Organic (carrots; sweet potatoes; apples; pears). Plaintiff Eggnatz purchased

the Baby Foods from a Walmart store in Pembroke Pines, Florida on or around October 2019 and

continued to purchase until February 2020. Prior to purchasing the Baby Foods, Plaintiff Eggnatz

saw Defendant’s nutritional claims on the packaging, including “natural[],”the “Stage”

representations, and “real food for babies,” which she relied on in deciding to purchase the Baby

Foods. During that time, based on Defendant’s omissions and the false and misleading claims,

warranties, representations, advertisements and other marketing by Defendant, Plaintiff Eggnatz

was unaware that the Baby Foods contained any level of heavy metals, chemicals or toxins, and

would not have purchased the food if that was fully disclosed, or she would not have paid as much

for the Baby Foods if that information was fully disclosed. Plaintiff Eggnatz was injured by paying

a premium for the Baby Foods that have no or de minimis value—or whose value was at least less

than what she paid for the Baby Food—based on the presence of the alleged heavy metals,

chemicals, and toxins.

       22.     Plaintiff Teresa Hagmaier is a resident of North Abington Township, Pennsylvania,

and purchased Defendant’s Baby Foods for her child. Plaintiff Hagmaier purchased Beech-Nut



                                                9
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 10 of 89




Organics (oatmeal; carrots; apple; banana; sweet potato; peas and butternut squash). Plaintiff

Hagmaier purchased the Baby Foods from a Gerrity’s Supermarket in Clarks Summit,

Pennsylvania, a Weis Market in Clark Summit, Pennsylvania, and a Wegmans store in Dickson

City, Pennsylvania on or around June 2018 and continued to purchase until Spring of 2019. Prior

to purchasing the Baby Foods, Plaintiff Hagmaier saw Defendant’s nutritional claims on the

packaging, including “natural[],”the “Stage” representations, and “real food for babies,” which she

relied on in deciding to purchase the Baby Foods. During that time, based on Defendant’s

omissions and the false and misleading claims, warranties, representations, advertisements and

other marketing by Defendant, Plaintiff Hagmaier was unaware that the Baby Foods contained any

level of heavy metals, chemicals or toxins, and would not have purchased the food if that was fully

disclosed, or she would not have paid as much for the Baby Foods if that information was fully

disclosed. Plaintiff Hagmaier was injured by paying a premium for the Baby Foods that have no

or de minimis value—or whose value was at least less than what she paid for the Baby Food—

based on the presence of the alleged heavy metals, chemicals, and toxins.

       23.     Plaintiff Nicole Fallon is a resident of Ellenville, New York, and purchased

Defendant’s Baby Foods for her child. Plaintiff Fallon purchased Beech-Nut Organics (apple,

prunes, bananas, and sweet potato) as well as Beech-Nut Naturals (apple). Plaintiff Fallon

purchased the Baby Foods from a ShopRite store in Ellenville, New York and a Walmart store in

Ellenville, New York on or around September 2020 until December 2020. Prior to purchasing the

Baby Foods, Plaintiff Fallon saw Defendant’s nutritional claims on the packaging, including

“natural[],”the “Stage” representations, and “real food for babies,” which she relied on in deciding

to purchase the Baby Foods. During that time, based on Defendant’s omissions and the false and

misleading claims, warranties, representations, advertisements and other marketing by Defendant,



                                                10
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 11 of 89




Plaintiff Fallon was unaware that the Baby Foods contained any level of heavy metals, chemicals

or toxins, and would not have purchased the food if that was fully disclosed, or she would not have

paid as much for the Baby Foods if that information was fully disclosed. Plaintiff Fallon was

injured by paying a premium for the Baby Foods that have no or de minimis value—or whose

value was at least less than what she paid for the Baby Food—based on the presence of the alleged

heavy metals, chemicals, and toxins.

       24.     As the result of Defendant’s negligent, reckless, and/or knowingly deceptive

conduct as alleged herein, Plaintiffs were injured when they paid the purchase price or a price

premium for the Baby Foods that did not deliver what was promised. They paid the premium price

on the assumption that the labeling of the Baby Foods was accurate and that it was healthy, superior

quality, natural, and safe for babies and children to ingest. Plaintiffs would not have paid this

money had they known that the Baby Foods contained any levels of the heavy metals, chemicals

and/or toxins. Plaintiffs were further injured because the Baby Foods that they purchased have no

or de minimis value—or a value that was at least less than what they paid for the Baby Food—

based on the presence of the alleged heavy metals, chemicals and toxins. Damages can be

calculated through expert testimony at trial. Further, should Plaintiffs encounter the Baby Foods

in the future, they could not rely on the truthfulness of the packaging, absent corrective changes to

the packaging and advertising of the Baby Foods.

       25.     Defendant Beech-Nut Nutrition Company (“Beech-Nut”) is incorporated in New

York. Its headquarters and principal place of business is located at One Nutritious Place,

Amsterdam, New York 12010.

       26.     Defendant formulates, develops, manufactures, labels, distributes, markets,

advertises, and sells the Baby Foods under the baby food brand names Beech-Nut throughout the



                                                 11
       Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 12 of 89




United States, including in this District, during the Class Period (defined below). The advertising,

labeling, and packaging for the Baby Foods, relied upon by Plaintiffs were prepared, reviewed,

and/or approved by Defendant and its agents, and were disseminated by Defendant and its agents

through marketing, advertising, packaging, and labeling that contained the misrepresentations

alleged herein. The marketing, advertising, packaging, and labeling for the Baby Foods were

designed to encourage consumers to purchase the Baby Foods and reasonably misled the

reasonable consumer, i.e., Plaintiffs and the Class, into purchasing the Baby Foods. Defendant

owns, manufactures, and distributes the Baby Foods, and created, allowed, negligently oversaw,

and/or authorized the unlawful, fraudulent, unfair, misleading, and/or deceptive labeling and

advertising for the Baby Foods. Defendant is responsible for sourcing ingredients, manufacturing

the products, and conducting all relevant quality assurance protocols, including testing, for the

ingredients and finished Baby Foods.

                                  FACTUAL ALLEGATIONS

  I.    THE BABY FOODS

        27.      The Baby Foods include the following:

              (a) Beech-Nut Rice Single Grain Baby Cereal – Stage 1;




                                                12
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 13 of 89




   (b) Beech-Nut Organics Oatmeal Whole Grain Baby Cereal – Stage 1;




                                    13
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 14 of 89




                               14
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 15 of 89




   (c) Beech-Nut Organics Prunes;




   (d) Beech-Nut Naturals Prunes;




                                    15
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 16 of 89




   (e) Beech-Nut Organics Pear, Kale, & Cucumber




   (f) Beech-Nut Organics Apple, Raspberries, & Avocado




                                    16
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 17 of 89




   (g) Beech-Nut Organics Apple, Kiwi, & Spinach




   (h) Beech-Nut Organics Banana, Cinnamon, & Granola




                                    17
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 18 of 89




   (i) Beech-Nut Organics Pears




   (j) Beech-Nut Organics Sweet Potatoes




                                    18
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 19 of 89




   (k) Beech-Nut Classics Sweet Carrots – Stage 2;




   (l) Beech-Nut Organics Just Carrots – Stage 1;




                                      19
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 20 of 89




   (m) Beech-Nut Naturals Just Sweet Potatoes – Stage 1;




   (n) Beech-Nut Organics Just Sweet Potatoes – Stage 1;




                                     20
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 21 of 89




   (o) Beech-Nut Classics Sweet Potatoes – Stage 2;




   (p) Beech-Nut Classics Sweet Peas – Stage 2;




                                     21
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 22 of 89




   (q) Beech-Nut Naturals Just Butternut Squash – Stage 1;




   (r) Beech-Nut Organic Just Pumpkin – Stage 1;




                                     22
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 23 of 89




   (s) Beech-Nut Organic Just Apples – Stage 1;




   (t) Beech-Nut Naturals Bananas – Stage 1;




                                     23
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 24 of 89




   (u) Beech-Nut Naturals Beets, Pear & Pomegranate – Stage 2;




   (v) Beech-Nut Naturals Sweet Corn and Green Beans;




                                     24
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 25 of 89




   (w) Beech-Nut Naturals Carrots;




   (x) Beech-Nut Naturals Green Beans;




                                     25
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 26 of 89




   (y) Beech-Nut Naturals Apple and Blackberries;




   (z) Beech-Nut Naturals Pear;




                                     26
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 27 of 89




   (aa)     Beech-Nut Naturals Apple and Kale;




   (bb)     Beech-Nut Naturals Pineapple, Pear, and Avocado;




                                   27
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 28 of 89




   (cc)     Beech-Nut Naturals Sweet Potato;




   (dd)     Beech-Nut Naturals Apple;




                                   28
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 29 of 89




   (ee)       Beech-Nut Naturals Apple, Pumpkin, and Cinnamon;




   (ff) Beech-Nut Naturals Spinach, Zucchini, and Peas;




                                      29
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 30 of 89




   (gg)     Beech-Nut Naturals Mango




                                 30
       Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 31 of 89




 II.    MISLEADING CLAIMS AND OMISSIONS

              A. Natural

        28.      The following images are some representative examples of Defendant’s “natural”

claim on the Baby Foods’ packaging:




                                               31
     Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 32 of 89




             B. “Stage” Representations

       29.      The following images are some representative examples of Defendant’s “Stage”

claim on the Baby Foods’ packaging:




                                             32
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 33 of 89




             C. “Real Food for Babies”

       30.      The following images are some representative examples of Defendant’s “Real Food

for Babies” claim on the Baby Foods’ packaging:




             D. Omissions

       31.      As discussed above, Defendant’s Baby Food packaging also misleadingly omitted

the presence, or risk of, heavy metals and perchlorate. Defendant intentionally omitted disclosure

of the presence or risk of these substances in order to induce and mislead reasonable consumers

like Plaintiffs to purchase the Baby Food at premium prices.




                                               33
       Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 34 of 89




III.    THE PRESENCE OF HEAVY METALS AND/OR PERCHLORATE AT ANY
        LEVEL WOULD BE MATERIAL TO A REASONABLE CONSUMER DUE TO
        THE INHERENT AND KNOWN RISKS OF CONSUMPTION AND/OR
        EXPOSURE.

              A. Heavy Metals

        32.      At all times during the Class Period, Defendant knew or should have known that

the Baby Foods contained heavy metals, had a risk of containing heavy metals, and/or were not

sufficiently tested for heavy metals. During this time, Defendant omitted any reference to the

presence, or the risk of the presence, of heavy metals from the Baby Foods’ packaging.

        33.      Defendant knew or should have known that heavy metals were a potentially

dangerous contaminant that pose health risks to babies and children. Defendant knew or should

have known that the standards for the presence of heavy metals in baby food have become

increasingly stringent in recent years.

        34.      Defendant knew or should have known that it owed consumers a duty of care to

prevent, or at the very least, minimize, the presence, or risk of, of heavy metals in the Baby Foods.

        35.      Defendant knew or should have known that it owed consumers a duty of care to

adequately test for heavy metals in the Baby Foods.

        36.      Defendant knew that consumers purchased the Baby Foods based on the reasonable

expectation that Defendant manufactured the Baby Foods to the highest standards to be safe and

healthy for consumption by babies. Defendant knew or should have known that consumers

reasonably inferred that Defendant would hold the Baby Foods to the highest standards for

preventing the presence, or risk, of heavy metals and for testing for heavy metals.

        37.      A recent congressional report from the Subcommittee on Economic and Consumer

Policy found that many of the products by the country’s largest commercial baby food




                                                 34
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 35 of 89




manufacturers, including Beech-Nut, “contain significant levels of toxic heavy metals, including

arsenic, lead, cadmium and mercury, which can endanger infant neurological development.”5

        38.     The Food and Drug Administration (“FDA”) and the World Health Organization

(“WHO”) have declared arsenic, lead, cadmium, and mercury “dangerous to human health,

particularly to babies and children, who are most vulnerable to their neurotoxic effects.”6

        39.     Arsenic, lead, mercury, and cadmium, four heavy metals found in the Baby Foods,

are neurotoxins. Exposures to these four heavy metals “diminish quality of life, reduce academic

achievement, and disturb behavior, with profound consequences for the welfare and productivity

of entire societies.”7

        40.     The four heavy metals “can harm a baby’s developing brain and nervous system”

and cause negative impacts such as “the permanent loss of intellectual capacity and behavioral

problems like attention-deficit hyperactivity disorder (ADHD).”8 Even in trace amounts found in

food, these heavy metals can alter the developing brain and erode a child’s IQ.9

        41.     Research continues to confirm that exposures to food containing arsenic, lead,

mercury, and cadmium causes “troubling risks for babies, including cancer and lifelong deficits in

intelligence[.]”10


5
 Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
February 4, 2021).
6
 See Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and
Mercury, Staff Report (“House Report”), Subcommittee on Economic and Consumer
Policy of the Committee on Oversight and Reform, at 2, February 4, 2021, available at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
7
  Healthy Babies Bright Futures Report, at 13.
8
  Healthy Babies Bright Futures Report, at 6.
9
  Id. at 1.
10
   Id. at 1.
                                                 35
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 36 of 89




Arsenic

       42.      The Baby Foods may contain arsenic which, when exposed to children early in life,

causes “cognitive deficits among school-age children exposed early in life, and neurological

problems in adults who were exposed to arsenic-poisoned milk as infants.”11 “There is no evidence

that the harm caused by arsenic is reversible.”12 Arsenic exposure also creates a risk of

“respiratory,   gastrointestinal,   haematological,   hepatic,   renal,   skin,   neurological   and

immunological effects, as well as damaging effects on the central nervous system[.]”13

       43.      Based on the risks associated with exposure to higher levels of arsenic, both the

U.S. Environmental Protection Agency ("EPA") and U.S. Food and Drug Administration ("FDA")

have set standards for the allowable limit of arsenic at 10 parts per billion ("ppb") for human

consumption in apple juice (regulated by the FDA) and drinking water (regulating by the EPA).14

       44.      Moreover, the FDA has set the maximum allowable arsenic levels in bottled water

at 10 ppb of inorganic arsenic.15 The FDA is also considering limiting the action level for arsenic

in rice cereals for infants to 100 ppb.16



11
   Id. at 13.
12
   Id.
13
   House Report, at 10 (quoting Miguel Rodríguez-Barranco et al., Association of Arsenic,
Cadmium and Manganese Exposure with Neurodevelopment and Behavioural Disorders in
Children: A Systematic Review and Meta-Analysis (June 1, 2013) (online at
https://pubmed.ncbi.nlm.nih.gov/23570911/)).
14
   The FDA has taken action based on consumer products exceeding this limit, including testing
and sending warning letters to the manufacturers. See, e.g., Warning Letter from FDA to Valley
Processing, Inc. (June 2, 2016), https://www.fda.gov/iceci/enforcementactions/warningletters
/2016/ucm506526.htm.
15
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
February 4, 2021).
16
   FDA, Draft Guidance for Industry: Inorganic Arsenic in Rice Cereals for Infants: Action Level
(Apr. 2016), https://www.fda.gov/downloads/Food/GuidanceRegulation/GuidanceDocuments
RegulatoryInformation/UCM493152.pdf.
                                                36
       Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 37 of 89




        45.    Beech-Nut set an internal specifical limit of 3,000 ppb inorganic arsenic for certain

ingredients and, as a result, used ingredients “with as much as 913.4 ppb arsenic” and “routinely

used ingredients that exceeded 300 ppb total arsenic[.]”17

Lead

        46.    The Baby Foods also may contain lead, which is another carcinogen and

developmental toxin known to cause health problems.

        47.    Lead exposure can seriously harm children’s brain and nervous systems and is

associated with a range of negative health outcomes including “behavioral problems, decreased

cognitive performance, delayed puberty, and reduced postnatal growth.”18

        48.    Exposure to lead in food builds up over time.          Buildup can and has been

scientifically demonstrated to lead to the development of chronic poisoning, cancer,

developmental, and reproductive disorders, as well as serious injuries to the nervous system, and

other organs and body systems.

        49.    Even very low exposure levels to lead “cause lower academic achievement,

attention deficits and behavior problems. No safe level of exposure has been identified.”19

        50.    One study found that “children age 0 to 24 months lose more than 11 million IQ

points from exposure to arsenic and lead in food.20 Additionally, studies have established a link

between lead exposure and Attention-Deficit/Hyperactivity Disorder (ADHD).21




17
   House Report, at 17.
18
   House Report, at 11.
19
   Healthy Babies Bright Futures Report, at 13; ENVIRONMENTAL DEFENSE FUND, Lead in food:
A hidden health threat, https://www.edf.org/sites/default/files/edf_lead_food_report_final.pdf
20
   Id. at 7.
21
   House Report, at 12 (citing Gabriele Donzelli et al., The Association Between Lead and
Attention-Deficit/Hyperactivity Disorder: A Systematic Review (Jan. 29, 2019) (online at
www.mdpi.com/1660-4601/16/3/382/htm)).
                                                37
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 38 of 89




       51.     Although there is no federal standard for lead in baby food, health experts,

including the American Academy for Pediatrics, the Environmental Defense Fund, and Consumer

Reports, have agreed that lead in baby foods should not exceed 1 ppb.22 “The European Union has

set the maximum lead level in infant formula to 20 ppb.”23

       52.     Beech-Nut set an internal specifical limit of 5,000 ppb for lead in certain

ingredients, which far surpasses any existing regulatory standard in existence.24

       53.     The Baby Foods used ingredients containing as much as 886.9 ppb lead and

“ingredients with high lead content, including 483 that contained over 5 ppb lead, 89 that contained

over 15 ppb lead, and 57 that contained over 20 ppb lead.”25

       54.     Defendant only tested its ingredients, not its finished products, for lead and sold

products with significant amounts of lead.26

Mercury

       55.     The Baby Foods also may contain mercury, which increases the risk for

cardiovascular disease and can cause vision, intelligence, and memory problems for children

exposed in utero. Exposure to mercury has been linked to higher risk of lower IQ scores and

intellectual disability.27 Mercury exposure at two and three years of age has been positively

associated with autistic behaviors among pre-school age children.28




22
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
February 4, 2021).
23
   Id.
24
   House Report, at 38.
25
   House Report, at 3.
26
   House Report, at 22.
27
   Healthy Babies Bright Futures Report, at 14.
28
   House Report, at 12-13.
                                                38
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 39 of 89




       56.     The EPA has set a maximum mercury level in drinking water to 2 ppb.29

       57.     Defendant does not test its ingredients or finished products for mercury.30

Cadmium

       58.     Finally, the Baby Foods may contain cadmium which has been observed to cause

anemia, liver disease, and nerve or brain damage in animals eating or drinking cadmium.

       59.     Cadmium is linked to neurotoxicity, cancer, and kidney, bone, and heart damage.

Scientists have reported a “tripling of risk for learning disabilities and special education among

children with higher cadmium exposures, at levels common among U.S. children[.]”31 Cadmium,

like lead, “displays a troubling ability to cause harm at low levels of exposure.” 32 The U.S.

Department of Health and Human Services has determined that cadmium and cadmium

compounds are known human carcinogens and the EPA has likewise determined that cadmium is

a probable human carcinogen.33

       60.     The EPA has set a maximum cadmium level in drinking water to 5 ppb, the FDA

has set a maximum level in bottled water to 5 ppb, and the WHO set a maximum cadmium level

in drinking water to 3 ppb.34

       61.     Beech-Nut set an internal specifical limit of 3,000 ppb for cadmium in certain

ingredients, which far surpasses any existing regulatory standard in existence.35




29
   House Report, at 32.
30
   House Report, at 33.
31
   Healthy Babies Bright Futures Report, at 14.
32
   Id.
33
   ATSDR, Public Health Statement: Cadmium (Sept. 2012),
https://www.atsdr.cdc.gov/phs/phs.asp?id=46&tid=15.
34
   House Report, at 29.
35
   House Report, at 38 (emphasis added).
                                                39
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 40 of 89




       62.     Despite its excessively high cadmium limit, Beech-Nut sold eleven products that

surpassed its limit, including potato containing 119.6, 143.5, and 148.4 ppb cadmium.36

       63.     Beech-Nut “routinely used high-arsenic additives and ingredients containing up to

344 ppb cadmium.”37 The Baby Foods used “105 ingredients that tested over 20 ppb cadmium.”38

       64.     Indeed, the FDA has acknowledged that “exposure to [these four heavy] metals are

likely to have the most significant impact on public health” and has prioritized them in connection

with its heavy metals workgroup looking to reduce the risks associated with human consumption

of heavy metals.39

       65.     Despite the known risks of exposure to these heavy metals, Defendant has

negligently, recklessly, and/or knowingly sold the Baby Foods without disclosing they may

contain levels of arsenic, mercury, cadmium and lead to consumers like Plaintiffs.

       66.     Additionally, Defendant knew or should have been aware that a consumer would

be feeding the Baby Foods multiple times each day to his or her child, making it the primary source

of food for the child. This leads to repeated exposure of the heavy metals to the child.

       67.     Defendant has wrongfully and misleadingly advertised and sold the Baby Foods

without any label or warning indicating to consumers that these products contain heavy metals, or

that these toxins can over time accumulate in the baby's body to the point where poisoning, injury,

and/or disease can occur.




36
   House Report, at 38.
37
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
February 4, 2021).
38
   House Report, at 3.
39
   FDA, Metals, https://www.fda.gov/Food/FoodborneIllnessContaminants/Metals/default.htm.
                                                40
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 41 of 89




       68.     Defendant’s omissions are material, false, misleading, and reasonably likely to

deceive the public. This is true especially considering the long-standing campaign by Defendant

to market the Baby Foods as healthy, safe, and high-quality to induce consumers, such as Plaintiffs,

to purchase the products.     For instance, Defendant markets the Baby Foods as “natural,”

appropriate for certain “Stage[s]” (i.e. 4+ months, 6+ months etc.) and “real food for babies,” both

on the products' packaging and on Defendant’s websites.

       69.     Using such descriptions and promises makes Defendant’s advertising campaign

deceptive based on presence, or risk of, of heavy metals in the Baby Foods. Reasonable consumers,

like Plaintiffs, would consider the mere presence or risk of heavy metals in the Baby Foods as a

material fact in considering what baby food products to purchase. Defendant’s above-referenced

statements, representations, partial disclosures, and omissions are false, misleading, and crafted to

deceive the public as they create an image that the Baby Foods are healthy, safe, high-quality and

free of contaminants such as arsenic and lead. Moreover, Defendant knew or should have

reasonably expected that the presence, or risk, of heavy metals in its Baby Foods is something an

average consumer would consider in purchasing baby food. Defendant’s representations and

omissions are false, misleading, and reasonably likely to deceive the public.

       70.     Moreover, reasonable consumers, such as Plaintiffs and other members of the

Classes (as defined herein), would have no reason to believe and/or anticipate that the Baby Foods

are not “natural,” appropriate for consumption by a baby in the stated “Stage,” or “real food for

babies.” Non-disclosure and/or concealment of the presence, or risk of, heavy metals in the Baby

Foods coupled with the misrepresentations alleged herein by Defendant suggesting that the food

is appropriate for consumption by babies is intended to and does, in fact, cause consumers to

purchase a product Plaintiffs and members of the class would not have bought if the true quality



                                                 41
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 42 of 89




was disclosed. As a result of these false or misleading statements and omissions, Defendant has

generated substantial sales of the Baby Foods.

       71.      Plaintiffs brings this action individually and on behalf of all other similarly situated

consumers who purchased the Baby Foods, in order to cause the disclosure of the presence, or risk,

of heavy metals that pose a known risk to infants in the Baby Foods, to correct the false and

misleading perception Defendant has created in the minds of consumers that the Baby Foods are

high quality, safe, and healthy, and to obtain redress for those who have purchased the Baby Foods.

             B. Perchlorate

       72.      At all times during the Class Period, Defendant knew or should have known that

the Baby Foods contained perchlorate, were at risk of containing perchlorate, and/or were not

sufficiently tested for perchlorate. During this time, Defendant omitted any reference to the

presence or risk of perchlorate from the Baby Foods’ packaging.

       73.      Defendant knew or should have known that perchlorate is a potentially dangerous

contaminant that poses health risks to babies and children.

       74.      Defendant knew or should have known that it owed consumers a duty of care to

prevent, or at the very least, minimize, the presence of perchlorate in the Baby Foods.

       75.      Defendant knew or should have known that it owed consumers a duty of care to

adequately test for perchlorate in the Baby Foods.

       76.      Defendant knew that consumers purchased the Baby Foods based on the reasonable

expectation that Defendant manufactured the Baby Foods to the highest standards to be safe and

healthy for consumption by babies. Defendant knew or should have known that consumers

reasonably inferred that Defendant would hold the Baby Foods to the highest standards for

preventing the presence or risk of perchlorate and for testing for perchlorate.



                                                  42
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 43 of 89




       77.     Perchlorate disrupts thyroid functions that are crucial to brain development.

Perchlorate has been “linked to IQ loss among children born to mothers with thyroid

dysfunction.”40

       78.     The levels of perchlorate in children’s food has increased significantly from 2005.

Perchlorate—which is both a naturally occurring and manmade chemical—was approved by the

FDA in 2005 for use as an antistatic in plastic food packaging. In 2016, the FDA expanded the

approval to cover dry food handling equipment. Hypochlorite bleach, which is used to disinfect

food processing equipment, can also create perchlorate as a product of degradation.

       79.     The dangers of perchlorate in human food are recognized by the FDA.41

       80.     Still, certain Baby Foods are sold by Defendant that may contain levels of

perchlorate.

       81.     Despite the risk and/or actual presence of these unnatural and potentially harmful

chemicals, Defendant prominently warrants, claims, features, represents, advertises, or otherwise

markets the Baby Foods as “natural,” appropriate for consumption by a baby in the stated “Stage,”

and “real food for babies” and fails to disclose the presence, or risk of, heavy metals and

perchlorate.

IV.    DEFENDANT FALSELY ADVERTISES THE BABY FOODS AS NUTRITIOUS
       AND HEALTHY WHILE OMITTING ANY MENTION OF THE RISK AND/OR
       ACTUAL INCLUSION OF HEAVY METALS AND PERCHLORATE.




40
   Healthy Babies Bright Futures Report, at 8.
41
   FDA, Exploratory Survey Data on Perchlorate in Food 2004-2005,
https://www.fda.gov/food/chemicals/exploratory-survey-data-perchlorate-food-2004-2005
(“Human exposure to sufficient doses of perchlorate can interfere with iodide uptake into the
thyroid gland, disrupting its functions and potentially leading to a reduction in the production of
thyroid hormones.”).
                                                43
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 44 of 89




        82.     Defendant formulates, develops, manufactures, labels, packages, distributes, markets,

advertises, and sells its extensive Beech-Nut lines of baby food products across the United States,

including the Baby Foods.

        83.     Defendant positions the Baby Food as “natural and organic products that are free from

artificial preservatives, colors and flavors” to place them within the premium category of baby food.

        84.     Defendant has represented a commitment to using real and simple ingredients. Indeed,

the packaging emphasizes to consumers that the Baby Foods are natural or organic and represent that

there is “[n]othing artificial added.”

        85.     Defendant had a duty to ensure the Baby Food lived up to these representations and

marketing positioning the Baby Food as high-quality and premium. As such, Defendant knew or

should have known that the Baby Foods had a high risk and/or actually included heavy metals,

perchlorate, and/or unnatural or other ingredients that do not conform to the products’ labels,

packaging, advertising, and statements, including only natural, organic, or “real food” ingredients.

        86.     Defendant specifically promises on its website that it tests its foods “for up to 255

pesticides and heavy metals (like lead, cadmium, arsenic and other nasty stuff).” As such, Defendant

knew or should have known that the Baby Foods contained, or had a risk of containing, heavy metals,

perchlorate, and/or unnatural or other ingredients.

        87.     Based on these false representations, Defendant charges a premium, knowing that

the claimed natural make-up of the Baby Foods (as well as all of the other alleged false and/or

misleading representations discussed herein) is something an average consumer would consider as

a reason in picking a more expensive baby food product. By negligently and/or deceptively

representing, marketing, and advertising the Baby Foods as natural, and safe for babies’

consumption, Defendant wrongfully capitalized on, and reaped enormous profits from, consumers’

strong preference for premium natural baby food products.

                                                  44
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 45 of 89




       88.     Additionally, Defendant knew or should have known that its ingredients, and the

final products, could contain materials such as toxins, heavy metals, and perchlorate, and yet they

did not test all ingredients and finished products, including the Baby Foods, for such materials.

       89.     The Baby Foods are available at numerous retail and online outlets throughout the

United States, including in Iowa, Illinois, New York, New Jersey, Florida, Pennsylvania,

Minnesota, and California.

       90.     Third-party testing has made clear that the Baby Foods may in fact contain levels

of both heavy metals and/or perchlorate.

       91.     As a result of Defendant’s omissions, a reasonable consumer would have no reason

to suspect the risk and/or presence of heavy metals and/or unnatural or other ingredients that do

not conform to the labels, packaging, advertising, and statements in the Baby Foods without

conducting his or her own scientific tests, or reviewing third-party scientific testing of these

products.

       92.     Defendant has wrongfully and misleadingly advertised and sold the Baby Foods

without any label or warning indicating to consumers that these products may contain heavy

metals, perchlorate, and/or unnatural or other ingredients that do not conform to the labels,

packaging, advertising, and statements, or that these toxins can accumulate over time in the baby’s

body to the point where poisoning, injury, and/or disease can occur.

 V.    DEFENDANT HAD KNOWLEDGE AND NOTICE OF ITS BREACHES OF ITS
       EXPRESS AND IMPLIED WARRANTIES.

       93.     Defendant had sufficient notice of its breaches of express warranties. Defendant

has, and had, exclusive knowledge of the physical and chemical makeup of the Baby Foods.

Defendant also had exclusive knowledge of its suppliers and whether any of them supplied

ingredients at risk for containing perchlorate.

                                                  45
        Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 46 of 89




         94.    Additionally, Defendant received notice of the contaminants in its baby food

products, including the Baby Foods, through the Healthy Babies Bright Futures nonprofit

organization, which found levels of heavy metals and perchlorate in its Baby Food products.

         95.    Defendant previously released a response, posted on its website, to a study of lead

contamination in baby food products by the Environmental Defense Fund.42 In that response,

Defendant stated that the report was based on data from “before Beech-Nut introduced a

completely new line of products and revamped our sourcing standards. In fact, all the Beech-Nut

products listed in the report have either been reformulated or discontinued.”

         96.    That same response stated, “Our goal is to minimize the amount of heavy metals in

our products through testing and partnering with our suppliers to identify the areas of the country

and specific farms with the lowest levels possible.” This response discusses the source of lead,

cadmium, and arsenic, and what Defendant contends to be acceptable levels of those heavy metals

in baby food products.

         97.    In that same response, Defendant boasted, “[a]ll our products meet or exceed the

FDA draft guidance for inorganic arsenic in rice cereals.”

         98.    Defendant did not change its packaging or labeling to include a disclaimer that the

Baby Foods contained, or may contain, any levels of heavy metals.

VI.      PRIVITY EXISTS WITH THE PLAINTIFFS AND THE PROPOSED CLASS.

         99.    Defendant knew that consumers such as Plaintiffs and the proposed Classes would

be the end purchasers of the Baby Foods and the target of its advertising and statements.




42
     https://www.beechnut.com/beech-nut-edf-response/.
                                                46
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 47 of 89




       100.    Defendant intended that the warranties, advertising, labeling, statements, and

representations would be considered by the end purchasers of the Baby Foods, including Plaintiffs

and the proposed Classes.

       101.    Defendant directly marketed to Plaintiffs and the proposed Classes through

statements on its website, labeling, advertising, and packaging.

       102.    Plaintiffs and the proposed Classes are the intended beneficiaries of the expressed

and implied warranties.

                                CLASS ACTION ALLEGATIONS

       103.    Plaintiffs bring this action individually and on behalf of the following Classes

pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:

       All persons in the United States who, from October 1, 2015, to the present,
       purchased the Baby Foods for household or business use, and not for resale (the
       "Class");

       104.    Plaintiffs Thomas and MacLeod bring this action individually and on behalf of the

following Illinois Sub-Class:

       All persons who are citizens of the State of Illinois who, from October 1, 2015, to
       the present, purchased the Baby Foods for household or business use, and not for
       resale (the “Illinois Sub-Class”);

       105.    Plaintiff Kavulak brings this action individually and on behalf of the following

Iowa Sub-Class:

       All persons who are citizens of the State of Iowa who, from October 1, 2015, to the
       present, purchased the Baby Foods for household or business use, and not for resale
       (the “Iowa Sub-Class”);

       106.    Plaintiff Narvaez brings this action individually and on behalf of the following

California Sub-Class:




                                                47
     Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 48 of 89




       All persons who are citizens of the State of California who, from October 1, 2015, to the
       present, purchased the Baby Foods for household or business use, and not for resale (the
       “California Sub-Class”);

       107.   Plaintiff Fleissner brings this action individually and on behalf of the following

New Jersey Sub-Class:

       All persons who are citizens of the State of New Jersey who, from October 1, 2015, to the
       present, purchased the Baby Foods for household or business use, and not for resale (the
       “New Jersey Sub-Class”);

       108.   Plaintiff Bigaouette brings this action individually and on behalf of the following

Minnesota Sub-Class:

       All persons who are citizens of the State of Minnesota who, from October 1, 2015, to the
       present, purchased the Baby Foods for household or business use, and not for resale (the
       “Minnesota Sub-Class”);

       109.   Plaintiff Eggnatz brings this action individually and on behalf of the following

Florida Sub-Class:

       All persons who are citizens of the State of Florida who, from October 1, 2015, to the
       present, purchased the Baby Foods for household or business use, and not for resale (the
       “Florida Sub-Class”);

       110.   Plaintiff Hagmaier brings this action individually and on behalf of the following

Pennsylvania Sub-Class:

       All persons who are citizens of the State of Pennsylvania who, from October 1, 2015, to
       the present, purchased the Baby Foods for household or business use, and not for resale
       (the “Pennsylvania Sub-Class”);

       111.   Plaintiff Fallon brings this action individually and on behalf of the following New

York Sub-Class:

       All persons who are citizens of the State of New York who, from October 1, 2015, to the
       present, purchased the Baby Foods for household or business use, and not for resale (the
       “New York Sub-Class”);




                                              48
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 49 of 89




       112.    Excluded from the Class and Sub-Classes are the Defendant, any parent companies,

subsidiaries, and/or affiliates, officers, directors, legal representatives, employees, co-conspirators,

all governmental entities, and any judge, justice, or judicial officer presiding over this matter.

       113.    This action is brought and may be properly maintained as a class action. There is

a well-defined community of interests in this litigation and the members of the Class are easily

ascertainable. Purchasers of the Baby Foods can identify their purchases through receipts, store

rewards programs, and their own testimony.

       114.    The members in the proposed Class are so numerous that individual joinder of all

members is impracticable, and the disposition of the claims of the members of all Class members

in a single action will provide substantial benefits to the parties and Court.

       115.    Questions of law and fact common to Plaintiffs and the Classes include, but are not

limited to, the following:

           a. whether Defendant owed a duty of care to Plaintiffs and the Classes;

           b. whether Defendant knew or should have known that the Baby Foods contained, or
              may contain, heavy metals;

           c. whether Defendant knew or should have known that the Baby Foods contained, or
              may contain, perchlorate;

           d. whether Defendant wrongfully represented and continues to represent that the Baby
              Foods are natural and safe for human infant consumption;

           e. whether Defendant wrongfully represented and continues to represent that the Baby
              Foods are healthy, superior quality, nutritious and safe for consumption;

           f. whether Defendant wrongfully represented and continues to represent that the Baby
              Foods are natural;

           g. whether Defendant wrongfully represented and continues to represent that the Baby
              Foods appropriate for consumption by various “Stage[s]” of babies;

           h. whether Defendant wrongfully represented and continues to represent that the
              manufacturing of the Baby Foods are subjected to rigorous standards, including
              testing for heavy metals;

                                                  49
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 50 of 89




   i. whether Defendant wrongfully failed to disclose that the Baby Foods contained, or
      may contain, heavy metals and/or perchlorate;

   j. whether Defendant’s representations in advertising, warranties, packaging, and/or
      labeling are false, deceptive, and misleading;

   k. whether those representations are likely to deceive a reasonable consumer;

   l. whether a reasonable consumer would consider the presence, or risk of, heavy
      metals and/or perchlorate as a material fact in purchasing baby food;

   m. whether Defendant had knowledge that those representations were false, deceptive,
      and misleading;

   n. whether Defendant continues to disseminate those representations despite
      knowledge that the representations are false, deceptive, and misleading;

   o. whether a representation that a product is healthy, superior quality, nutritious and
      safe for consumption and does not contain arsenic, mercury, cadmium, lead and/or
      perchlorate is material to a reasonable consumer;

   p. whether Defendant’s representations and descriptions on the labeling of the Baby
      Foods are likely to mislead, deceive, confuse, or confound consumers acting
      reasonably;

   q. whether Defendant violated the laws of the State of Illinois;

   r. whether Defendant violated the laws of the State of Iowa;

   s. whether Defendant violated the laws of the State of California;

   t. whether Defendant violated the laws of the State of Florida;

   u. whether Defendant violated the laws of the State of Minnesota;

   v. whether Defendant violated the laws of the State of New Jersey;

   w. whether Defendant violated the laws of the State of Pennsylvania;

   x. whether Defendant violated the laws of the State of New York;

   y. whether Defendant breached its express warranties;

   z. whether Defendant breached its implied warranties;

   aa. whether Defendant engaged in unfair trade practices;

   bb. whether Defendant engaged in false advertising;


                                       50
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 51 of 89




             cc. whether Defendant’s conduct was negligent per se;

             dd. whether Defendant made negligent and/or fraudulent misrepresentations and/or
                 omissions;

             ee. whether Plaintiffs and the members of the Class are entitled to actual, statutory, and
                 punitive damages; and

             ff. whether Plaintiffs and members of the Class are entitled to declaratory and
                 injunctive relief.

          116.   Defendant engaged in a common course of conduct giving rise to the legal rights

sought to be enforced by Plaintiffs individually and on behalf of the other members of the Classes.

Identical statutory violations and business practices and harms are involved. Individual questions,

if any, are not prevalent in comparison to the numerous common questions that dominate this

action.

          117.   Plaintiffs’ claims are typical of those of the members of the Classes in that they are

based on the same underlying facts, events, and circumstances relating to Defendant’s conduct.

          118.   Plaintiffs will fairly and adequately represent and protect the interests of the

Classes, have no interests incompatible with the interests of the Classes, and have retained counsel

competent and experienced in class action, consumer protection, and false advertising litigation.

          119.   Class treatment is superior to other options for resolution of the controversy

because the relief sought for each member of the Classes is small such that, absent representative

litigation, it would be infeasible for members of the Classes to redress the wrongs done to them.

          120.   Questions of law and fact common to the Classes predominate over any questions

affecting only individual members of the Class.

          121.   As a result of the foregoing, class treatment is appropriate.




                                                  51
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 52 of 89




                                     CLAIMS FOR RELIEF

                                     COUNT I
 Breach of Express Warranty Against Defendant on Behalf of the Class (or, alternatively,
                                the State Subclasses)

       122.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       123.    Defendant marketed and sold the Baby Foods into the stream of commerce with the

intent that the Baby Foods would be purchased by Plaintiffs and the Class.

       124.    Defendant expressly warranted, advertised, and represented to Plaintiffs and the Class

that its Baby Foods are:

           a. Natural;

           b. Appropriate for certain “Stage[s]” of babies; and

           c. “real food for babies”

       125.    Defendant made these express warranties regarding the Baby Foods’ quality,

ingredients, and fitness for consumption in writing through its website, advertisements, and marketing

materials and on the Baby Foods’ packaging and labels. These express warranties became part of the

basis of the bargain that Plaintiffs and the Class entered into upon purchasing the Baby Foods.

       126.    Defendant’s advertisements, warranties, and representations were made in

connection with the sale of the Baby Foods to Plaintiffs and the Class. Plaintiffs and the Class

relied on Defendant’s advertisements, warranties, and representations regarding the Baby Foods

in deciding whether to purchase Defendant’s products.

       127.    Defendant’s Baby Foods do not conform to Defendant’s advertisements, warranties

and representations in that they:

           a. Are not natural or suitable for consumption by human infants; and

           b. Contain, or may contain, levels of various heavy metals and/or perchlorate;


                                                 52
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 53 of 89




        128.    Defendant was on notice of this breach as they were aware of the included heavy

metals and/or perchlorate in the Baby Foods and based on the public investigation by the Healthy

Babies Bright Futures report that showed its baby food products as unhealthy.

        129.    Privity exists because Defendant expressly warranted to Plaintiffs and the Class

through the warranting, packaging, advertising, marketing, and labeling that the Baby Foods were

healthy, natural, and suitable for consumption and by failing to make any mention of heavy metals,

perchlorate, and/or unnatural or other ingredients.

        130.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class have

suffered actual damages in that they purchased Baby Foods that were worth less than the price they

paid and they would not have purchased at all had they known of the risk and/or presence of heavy

metals, perchlorate, and/or unnatural or other ingredients that do not conform to the products’ labels,

packaging, advertising, and statements.

        131.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available thereunder for Defendant’s failure

to deliver goods conforming to their express warranties and resulting breach.

                                      COUNT II
Breach of Implied Warranty of Merchantability Against Defendant on Behalf of the Class
                       (or, alternatively, the State Subclasses)

        132.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        133.    Defendant is a merchant engaging in the sale of goods to Plaintiffs and the Class.

        134.    There was a sale of goods from Defendant to Plaintiffs and the Class.

        135.    At all times mentioned herein, Defendant manufactured or supplied the Baby Foods,

and prior to the time the Baby Foods were purchased by Plaintiffs and the Class, Defendant impliedly

warranted to them that the Baby Foods were of merchantable quality, fit for their ordinary use


                                                   53
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 54 of 89




(consumption by babies), and conformed to the promises and affirmations of fact made on the Baby

Foods’ containers and labels, including that the food was natural and safe and appropriate for human

infant consumption. Plaintiffs and the Class relied on Defendant’s promises and affirmations of fact

when they purchased the Baby Foods.

       136.     The Baby Foods were not fit for their ordinary use, consumption by babies, and did

not conform to Defendant’s affirmations of fact and promises as they contained, or were at risk of

containing, heavy metals, perchlorate, and/or unnatural or other ingredients or contaminants that

do not conform to the packaging.

       137.     The Baby Foods did not conform to Defendant’s affirmations of fact that they were

natural because they contained the chemical perchlorate.

       138.     Defendant breached its implied warranties by selling Baby Foods that failed to

conform to the promises or affirmations of fact made on the container or label as each product

contained heavy metals, perchlorate, and/or unnatural or other ingredients or contaminants that do

not conform to the packaging.

       139.     Defendant was on notice of this breach, as it was aware of the heavy metals and/or

perchlorate included, or at risk, in the Baby Foods, and based on the public investigation by

Healthy Babies Bright Futures that showed Defendant’s baby food products as unhealthy and

contaminated.

       140.     Privity exists because Defendant impliedly warranted to Plaintiffs and the Class

through the warranting, packaging, advertising, marketing, and labeling that the Baby Foods were

natural, and suitable for consumption by babies, and by failing to make any mention of heavy

metals, perchlorate, and/or unnatural or other ingredients.

       141.     As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they have purchased Baby Food that is worth less than the

                                                54
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 55 of 89




price they paid and that they would not have purchased at all had they known of the presence or

risk of heavy metals, perchlorate, and/or unnatural or other ingredients.

       142.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys' fees, costs, and any other just and proper relief available thereunder for Defendant’s

failure to deliver goods conforming to their implied warranties and resulting breach.

                                     COUNT III
Fraudulent Misrepresentation Against Defendant on Behalf of the Class (or, alternatively,
                                the State Subclasses)

       143.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       144.    Defendant falsely represented to Plaintiffs and the Class that their Baby Foods are:

           (a) Natural;

           (b) Appropriate for certain “Stage[s]” of babies; and

           (c) “real food for babies.”

       145.    Defendant intentionally, knowingly, and recklessly made these misrepresentations

to induce Plaintiffs and the Class to purchase its Baby Foods.

       146.    Defendant knew that their representations about the Baby Foods were false in that

the Baby Foods contained, or were at risk of containing, levels of heavy metals, perchlorate, and/or

unnatural or other ingredients that do not conform to the products’ labels, packaging, advertising,

and statements. Defendant allowed its packaging, labels, advertisements, promotional materials,

and websites to intentionally mislead consumers, such as Plaintiffs and the Class.

       147.    Plaintiffs and the Class did in fact rely on these misrepresentations and purchased

the Baby Foods to their detriment. Given the deceptive manner in which Defendant advertised,

represented, and otherwise promoted the Baby Foods, Plaintiffs’ and the Class’s reliance on

Defendant’s misrepresentations was justifiable.

                                                  55
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 56 of 89




       148.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Baby Foods that were worth less than the

price they paid and that they would not have purchased at all had they known of the risk and/or

presence of heavy metals, perchlorate, and/or unnatural or other ingredients that do not conform

to the products’ labels, packaging, advertising, and statements.

       149.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                    COUNT IV
 Fraud by Omission Against Defendant on Behalf of the Class (or, alternatively, the State
                                    Subclasses)

       150.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       151.    Defendant concealed from and failed to disclose to Plaintiffs and the Class that their

Baby Foods contained, or were at risk of containing, heavy metals, perchlorate, and/or unnatural

or other ingredients that do not conform to the products’ labels, packaging, advertising, and

statements.

       152.    Defendant was under a duty to disclose to Plaintiffs and the Class the true quality,

characteristics, ingredients and suitability of the Baby Foods because: (1) Defendant was in a

superior position to know the true state of facts about its products; (2) Defendant was in a superior

position to know the actual ingredients, characteristics, and suitability of the Baby Foods for

consumption by babies; and (3) Defendant knew that Plaintiffs and the Class could not reasonably

have been expected to learn or discover that the Baby Foods were misrepresented in the packaging,

labels, advertising, and websites prior to purchasing the Baby Foods.




                                                 56
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 57 of 89




       153.    The facts concealed or not disclosed by Defendant to Plaintiffs and the Class are

material in that a reasonable consumer would have considered them important when deciding

whether to purchase the Baby Foods.

       154.    Plaintiffs and the Class justifiably relied on the Defendant’s omissions to their

detriment. The detriment is evident from the true quality, characteristics, and ingredients of the

Baby Foods, which is inferior when compared to how the Baby Foods are advertised and

represented by Defendant.

       155.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Baby Foods that were worth less than the

price they paid and that they would not have purchased at all had they known of the risk and/or

presence of heavy metals, perchlorate, and/or unnatural or other ingredients that do not conform

to the products’ labels, packaging, advertising, and statements.

       156.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                      COUNT V
 Negligent Misrepresentation Against Defendant on Behalf of the Class (or, alternatively,
                                 the State Subclasses)

       157.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       158.    Defendant had a duty to Plaintiffs and the Class to exercise reasonable and ordinary

care in the formulation, testing, manufacture, marketing, distribution, and sale of the Baby Foods.

       159.    Defendant breached its duty to Plaintiffs and the Class by formulating, testing,

manufacturing, advertising, marketing, distributing, and selling products to Plaintiffs and the Class

that do not have the ingredients, qualities, characteristics, and suitability for consumption as



                                                 57
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 58 of 89




advertised by Defendant and by failing to promptly remove the Baby Foods from the marketplace

or to take other appropriate remedial action.

       160.    Defendant knew or should have known that the ingredients, qualities, and

characteristics of the Baby Foods were not as advertised or suitable for their intended use,

consumption by infants, and were otherwise not as warranted and represented by Defendant.

Specifically, Defendant knew or should have known that: (1) certain Baby Foods were not natural

because they contained, or were at risk of containing, levels of perchlorate; (2) the Baby Foods

were not nutritious, superior quality, pure, natural, healthy and safe for consumption because they

contained, or had a risk of containing, levels of heavy metals, perchlorate, and/or other unnatural

ingredients or contaminants that do not conform to the packaging; (3) the Baby Foods were

adulterated, or at risk of being adulterated, by heavy metals and perchlorate; and (4) the Baby

Foods were otherwise not as warranted and represented by Defendant.

       161.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Baby Foods that were worth less than the

price they paid and that they would not have purchased at all had they known they contained, or

were at risk of containing, heavy metals, perchlorate, and/or unnatural or other ingredients that do

not conform to the products’ labels, packaging, advertising, and statements.

       162.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available.

                                    COUNT VI
 Unjust Enrichment Against Defendant on Behalf of the Class (or, alternatively, the State
                                    Subclasses)

       163.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.



                                                 58
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 59 of 89




       164.       Substantial benefits have been conferred on Defendant by Plaintiffs and the Class

through the purchase of the Baby Foods. Defendant knowingly and willingly accepted and enjoyed

these benefits.

       165.       Defendant either knew or should have known that the payments rendered by

Plaintiffs and the Class were given and received with the expectation that the Baby Foods would

have the qualities, characteristics, ingredients, and suitability for consumption represented and

warranted by Defendant. As such, it would be inequitable for Defendant to retain the benefit of the

payments under these circumstances.

       166.       Defendant’s acceptance and retention of these benefits under the circumstances

alleged herein make it inequitable for Defendant to retain the benefits without payment of the value

to Plaintiffs and the Class.

       167.       Plaintiffs and the Class are entitled to recover from Defendant all amounts

wrongfully collected and improperly retained by Defendant, plus interest thereon.

       168.       Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                        COUNT VII
           Violation of the Private Right of Action for the Consumer Frauds Act,
      Iowa Code Chapter 714H, on behalf of Plaintiff Kavulak and the Iowa Sub-Class

       169.       Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       170.       The conduct described in this Complaint constitutes a violation of the Iowa Private

Right of Action for Consumer Frauds Act, Iowa Code § 714H.

       171.       Plaintiff Kavulak is a resident of the State of Iowa.

       172.       Defendant is a “person” within the meaning of Iowa Code § 714.16(j).



                                                   59
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 60 of 89




       173.    The Baby Foods are “merchandise” within the meaning of Iowa Code § 714.16(i).

       174.    There was a sale of merchandise from Defendant to Plaintiff Kavulak and members

of the Iowa Sub-Class.

       175.    Defendant’s deceptive representations and material omissions to Plaintiff Kavulak

and the Iowa Sub-Class constitute unfair and deceptive acts and practices under Iowa law.

       176.    Pursuant to Iowa law, Defendant had a statutory duty to refrain from unfair or

deceptive acts or practices in the manufacture, promotion, and sale of the Baby Foods to Plaintiff

Kavulak and the Iowa Sub-Class.

       177.    Defendant violated this statutory prohibition against engaging in unlawful acts and

practices by, inter alia, misrepresenting and omitting material facts with the “intent that others rely

upon the unfair practice, deception, fraud, false pretense, false promise, misrepresentation,

concealment, suppression, or omission” in connection with the sale of their Baby Foods. Iowa

Code § 714H.3

       178.    In connection with the sale to consumers of the Baby Foods, Defendant engaged in

unfair and deceptive acts and practices, as alleged in this Complaint by unfairly and deceptively

misrepresenting its Baby Foods as:

           (a) Natural;

           (b) Appropriate for certain “Stage[s]” of babies; and

           (c) “real food for babies.”

       179.    Defendant had exclusive knowledge of the material facts that the Baby Foods

contained, or were at risk of containing, levels of heavy metals and/or perchlorate and failed to

disclose such information to Plaintiff Kavulak and the Iowa Sub-Class.




                                                  60
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 61 of 89




        180.    The facts concealed or not disclosed by Defendant to Plaintiff Kavulak and the

Iowa Sub-Class are material in that a reasonable consumer would have considered them to be

important when deciding whether to purchase the Baby Foods.

        181.    Defendant intended for Plaintiff Kavulak and the Iowa Sub-Class to rely on the

misrepresentations, deceptions, and/or omissions regarding the Baby Foods’ quality and suitability

for consumption by babies.

        182.    Plaintiff Kavulak and the Iowa Sub-Class were actually deceived by Defendant’s

misrepresentations, deceptions, and omissions regarding the Baby Foods’ quality and suitability

for consumption by babies.

        183.    Defendant’s conduct with respect to the labeling, packaging, advertising,

marketing, and sale of the Baby Foods is unfair because it was substantially injurious to consumers,

not outweighed by the benefits to consumers, and is not one that consumers can reasonably avoid

on their own.

        184.    Plaintiff Kavulak and the Iowa Sub-Class members were unaware of, and did not

have reasonable means of discovering, the material facts that Defendant had misrepresented and

failed to disclose.

        185.    As a direct and proximate result of the unfair and deceptive conduct of the

Defendant, Plaintiff Kavulak and the Iowa Sub-Class sustained damages when they purchased the

Baby Foods that are worth less than the price paid and that they would not have purchased at all

had they known of the presence of heavy metals and/or perchlorate.

        186.    Substantial benefits have been conferred on Defendant by Plaintiff Kavulak and the

Iowa Sub-Class through the purchase of the Baby Foods. Defendant knowingly and willingly

accepted and enjoyed these benefits.



                                                61
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 62 of 89




       187.      Pursuant to Iowa Code § 714H.5, Plaintiff Kavulak and the Iowa Sub-Class seek

actual damages, equitable relief, attorneys’ fees, costs, and any other just and proper relief

available thereunder for Defendant’s violations of the Iowa Consumer Frauds Act.

                                          COUNT VIII
Violations of Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill. Comp.
Stat. 505/1, et seq., on behalf of Plaintiffs Thomas and MacLeod and the Illinois Sub-Class.

       188.      Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       189.      The conduct described in this Complaint constitutes a violation of the Illinois

Consumer Fraud and Deceptive Business Practices Act, 815 Ill. Comp. Stat. 505/1, et seq.

(“hereinafter, “ICFA”).

       190.      Defendant engaged in a deceptive act or practice in violation of ICFA by knowingly

misrepresenting, concealing, or failing to disclose the Baby Foods’ true quality and suitability for

consumption by infants.

       191.      Specifically, Defendant claims, on both its labels and its websites, that its Baby

Foods are:

             (a) Natural;

             (b) Appropriate for certain “Stage[s]” of babies; and

             (c) “real food for babies.”

       192.      Defendant failed to disclose the presence, or risk of, heavy metals, perchlorate

and/or any other ingredients or contaminants that do not conform to the packaging claims.

       193.      Defendant’s deceptive acts and practices are continuing.

       194.      Defendant intended for the Illinois Plaintiffs and the Illinois Sub-Class members to

rely on and accept as true these advertisements and representations in deciding whether to purchase

the Baby Foods and at what price.

                                                  62
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 63 of 89




         195.   Defendant’s misrepresentations, concealment, omissions, and other deceptive

conduct was likely to deceive consumers with respect to the Baby Foods’ quality, ingredients, and

suitability for consumption by infants.

         196.   Defendant’s misrepresentations, concealment, omissions, and other deceptive

conduct was likely to cause consumers to purchase and/or overpay for the Baby Foods.

         197.   Defendant’s misrepresentations, concealment, omissions, and other deceptive acts

occurred before the Illinois Plaintiffs and the Illinois Sub-Class decided to purchase the Baby

Foods.

         198.   Defendant’s misrepresentations, concealment, omissions, and other deceptive

conduct did in fact deceive the Illinois Plaintiffs and the Illinois Sub-Class with respect to the Baby

Foods’ quality and suitability for consumption by infants.

         199.   Defendant’s misrepresentations, concealment, omissions, and other deceptive

conduct did in fact deceive and cause the Illinois Plaintiffs and the Illinois Sub-Class members to

purchase the Baby Foods.

         200.   Defendant’s misrepresentations, concealment, omissions, and other deceptive

conduct did in fact deceive and cause the Illinois Plaintiffs and the Illinois Sub-Class members to

purchase and/or overpay for the Baby Foods.

         201.   Defendant’s misrepresentations, concealment, omissions, and other deceptive

conduct described herein repeatedly occurred in Defendant’s trade or business and were capable

of deceiving a substantial portion of the consuming public.

         202.   The facts misrepresented, concealed, or not disclosed by Defendant with respect to

the presence of heavy metals and/or perchlorate are material facts because the Illinois Plaintiffs




                                                  63
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 64 of 89




and any reasonable consumer would have considered those facts important in deciding whether to

purchase the Baby Foods, and at what price.

       203.    If the Illinois Plaintiffs and the Illinois Sub-Class members had known that the

Baby Foods did not in fact match the quality and ingredients described above, they would not have

paid the price premium they paid for the Baby Foods.

       204.    If the Illinois Plaintiffs and the Illinois Sub-Class members had known that the

Baby Foods did not in fact match the quality and ingredients described above, they would not have

purchased the Baby Foods at all.

       205.    As a result of Defendant’s conduct, the Illinois Plaintiffs and the Illinois Sub-Class

members have suffered actual damages, in that they purchased Baby Foods at a price far greater

than they would have paid if they had knowledge of the levels of heavy metals and/or perchlorate

present in the Baby Foods.

       206.    As a result of Defendant’s conduct, the Illinois Plaintiffs and the Illinois Sub-Class

members have suffered actual damages, in that they purchased Baby Foods that they would not

have purchased at all if they had knowledge of the levels of heavy metals and/or perchlorate present

in the Baby Foods.

       207.    As a direct and proximate result of the deceptive, misleading, unfair, and

unconscionable practices of the Defendant set forth above, the Illinois Plaintiffs and the Illinois

Sub-Class members are entitled to actual damages, compensatory damages, penalties, attorneys’

fees, and costs, as set forth in Section 10a of the ICFA.

       208.    Defendant’s deceptive, misleading, unfair, and unconscionable practices set forth

above were done willfully, wantonly, and maliciously entitling the Illinois Plaintiffs and the

Illinois Sub-Class members to an award of punitive damages.



                                                 64
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 65 of 89




                                           COUNT IX
 Violation of California's Consumer Legal Remedies Act, California Civil Code §§1750, et
              Seq., on Behalf of Plaintiff Navarez and the California Sub-Class

       209.    Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       210.    Plaintiff Narvaez and each California Sub-Class member is a “consumer,” as that

term is defined in California Civil Code section 1761(d).

       211.    The Baby Foods are “goods,” as that term is defined in California Civil Code

section 1761(a).

       212.    Defendant is a “person” as that term is defined in California Civil Code section

1761(c).

       213.    Plaintiff Narvaez and each proposed California Sub-Class member’s purchase of

Defendant’s products constituted a “transaction,” as that term is defined in California Civil Code

section 1761(e).

       214.    Defendant’s conduct alleged herein violated the following provisions of

California’s Consumer Legal Remedies Act (the “CLRA”):

           (a) California Civil Code section 1770(a)(5), by negligently, recklessly, and/or
               intentionally representing that the Baby Foods are:

                    i. Natural;

                   ii. Appropriate for certain “Stage[s]” of babies; and

                   iii. “real food for babies.”

           (b) California Civil Code section 1770(a)(7), by negligently, recklessly, and/or
               intentionally representing that the Baby Foods were of a particular standard,
               quality, or grade, when they were of another;

           (c) California Civil Code section 1770(a)(9), by negligently, recklessly, and/or
               intentionally advertising the Baby Foods with intent not to sell them as advertised;
               and


                                                  65
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 66 of 89




           (d) California Civil Code section 1770(a)(16), by representing that the Baby Foods
               have been supplied in accordance with previous representations when they have
               not.

       215.    On December 1, 2020, counsel for Plaintiff Narvaez and the California Sub-Class

sent Defendants written notice (via U.S. certified mail, return receipt requested) that they are in

violation of the CLRA by selling the Baby Foods containing, or at risk of containing, heavy metals,

perchlorate, and/or unnatural or other ingredients while claiming, among other things, that the

Baby Foods are natural, fit for consumption by infants, and “real food for babies.”

       216.    Defendant failed to provide appropriate relief for their violations of CLRA sections

1770(a)(5), (7), (9), and (16) within thirty days of receipt of Plaintiffs’ [date], notification. In

accordance with CLRA section 1782(b), Plaintiffs and the California Sub-Class are entitled, under

CLRA section 1780, to recover and obtain the following relief for Defendants’ violations of CLRA

sections 1770(a)(5), (7), (9), and (16):

           (a) Actual damages under CLRA section 1780(a)(1);

           (b) Restitution of property under CLRA section 1780(a)(3);

           (c) Punitive damages under CLRA section 1780(a)(4) and because Defendants have
               engaged in fraud, malice, or oppression; and

           (d) Any other relief the Court deems proper under CLRA section 1780(a)(5).

       217.    As a direct and proximate result of these violations, Plaintiff Narvaez and the

California Sub-Class have been harmed, and that harm will continue unless Defendant is enjoined

from using the misleading marketing described herein in any manner in connection with the

advertising and sale of the Baby Foods.

       218.    Plaintiff seeks an award of attorneys’ fees pursuant to, inter alia, California Civil

Code section 1780(e) and California Code of Civil Procedure section 1021.5.




                                                66
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 67 of 89




                                         COUNT X
 Violation of California's False Advertising Law, California Business & Professions Code
      §§17500, Et Seq., on Behalf of Plaintiff Navarez and the California Sub-Class

       219.    Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       220.    California’s False Advertising Law prohibits any statement in connection with the

sale of goods “which is untrue or misleading.” Cal. Bus. & Prof. Code §17500.

       221.    As set forth herein, Defendant’s claims that the Baby Foods are natural, nutritious,

quality, pure, healthy, and safe for consumption by babies are literally false and likely to deceive

the public.

       222.    Defendant’s claims that the Baby Foods are natural, nutritious, superior quality,

pure, healthy, and safe for consumption by babies are untrue or misleading, as is failing to make

any disclose the presence or risk of heavy metals and/or perchlorate in the Baby Foods.

       223.    Defendants knew, or reasonably should have known, that all these claims were

untrue or misleading.

       224.    Defendant’s conduct is ongoing and continuing, such that prospective injunctive

relief is necessary, especially given Plaintiffs’ desire to purchase these products in the future if

they can be assured that, so long as the Baby Foods are, as advertised, natural, nutritious, superior

quality, pure, healthy, and safe for consumption and do not contain heavy metals, perchlorate

and/or any other ingredients or contaminants that do not conform to the packaging claims.

       225.    Plaintiff Narvaez and members of the California Sub-Class are entitled to injunctive

and equitable relief, and restitution in the amount they spent on the Baby Foods.




                                                 67
        Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 68 of 89




                                       COUNT XI
              Violation of the Unfair Competition Law, California Business
  & Professions Code §§17200, Et Seq., on Behalf of Plaintiff Navarez and the California
                                        Sub-Class

         226.   Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.

         227.   The Unfair Competition Law prohibits any “unlawful, unfair or fraudulent business

act or practice.” Cal. Bus. & Prof. Code §17200.

Fraudulent

         228.   Defendant’s statements that the Baby Foods are nutritious, superior quality, pure,

natural, healthy, and safe for consumption by babies are literally false and likely to deceive the

public, as is Defendant’s failing to make any mention of the presence or risk of heavy metals and/or

perchlorate in the Baby Foods.

Unlawful

         229.   As alleged herein, Defendant has advertised the Baby Foods with false or

misleading claims, such that Defendant’s actions as alleged herein violate at least the following

laws:

            (a) The CLRA, California Business & Professions Code sections 1750, et seq.; and

            (b) The False Advertising Law, California Business & Professions Code sections
                17500, et seq.

Unfair

         230.   Defendant’s conduct with respect to the labeling, packaging, advertising,

marketing, and sale of the Baby Foods is unfair because Defendant’s conduct was immoral,

unethical, unscrupulous, or substantially injurious to consumers and the utility of its conduct, if

any, does not outweigh the gravity of the harm to its victims.



                                                68
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 69 of 89




       231.    Defendant’s conduct with respect to the labeling, packaging, advertising,

marketing, and sale of the Baby Foods is also unfair because it violates public policy as declared

by specific constitutional, statutory, or regulatory provisions, including, but not limited to, the

False Advertising Law and the CLRA.

       232.    Defendant’s conduct with respect to the labeling, packaging, advertising,

marketing, and sale of the Baby Foods is also unfair because the consumer injury is substantial,

not outweighed by benefits to consumers or competition, and not one consumers, themselves, can

reasonably avoid.

       233.    In accordance with California Business & Professions Code section 17203, Plaintiff

Navarez and the California SubClass seek an order enjoining Defendant from continuing to

conduct business through fraudulent or unlawful acts and practices and to commence a corrective

advertising campaign. Defendant’s conduct is ongoing and continuing, such that prospective

injunctive relief is necessary.

       234.    On behalf of herself and the California Sub-Class, Plaintiff Navarez also seeks an

order for the restitution of all monies from the sale the Baby Foods, which were unjustly acquired

through acts of fraudulent, unfair, or unlawful competition.

                                     COUNT XII
   Violation of New Jersey’s Consumer Fraud Act – Fraud in Connection with Sale or
   Advertisement of Merchandise, N.J. Stat. Ann. § 56:8-1, et. seq. on Behalf of Plaintiff
                        Fleissner and the New Jersey Sub-Class

       235.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       236.    Defendant’s representations related to the Baby Foods, as described herein, are

advertisements as defined by N.J. Stat. Ann. § 56:8-1(a).




                                                69
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 70 of 89




       237.    The Baby Food sold by Defendant is merchandise as defined in N.J. Stat. Ann. §

56:8-1(c).

       238.    Defendant is a person as defined in N.J. Stat. Ann. § 56:8-1(d).

       239.    Defendant misrepresented the true quality and ingredients of the Baby Foods. The

false statements regarding the quality and ingredients were untrue, misleading, and deceptive,

inducing Plaintiff Fleissner and other consumers to spend more for Baby Foods that have lower

quality than represented.

       240.    The misrepresented quality and ingredients of the Baby Foods is a material fact to

Plaintiff Fleissner and other consumers because it is directly related to quality, and because

Defendant recognize the materiality as evidenced by their prominent placement on Defendant’s

labels, packaging, and advertising.

       241.    Defendant failed to disclose the presence of risk of heavy metals and perchlorate in

the Baby Foods. These were material facts that Defendant omitted from the packaging of the Baby

Foods. Consumers, including Plaintiff Fleissner and the New Jersey Sub-Class, would not have

paid as much for the Baby Foods had Defendant accurately disclosed the quality and ingredients

of the Baby Foods. Nor could Defendant charge as much for such baby foods, as the quality and

ingredients are directly related to the amount of money retailers are able to charge for baby foods.

       242.     Defendant placed the false quality in labels, packaging, and advertising related to

the Baby Foods, intending that consumers would rely on those misrepresentations and purchase

the Baby Foods from Defendant. Plaintiff Fleissner and the New Jersey Sub-Class were harmed

by Defendant’s misrepresentations and purchased the Baby Foods. Had Defendant disclosed the

true quality and contents, Plaintiff Fleissnerand members of the New Jersey Sub-Class would not

have purchased the Baby Foods or would not have been willing to pay as much for the Baby Foods.



                                                70
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 71 of 89




       243.    Plaintiff Fleissner and Class Members have suffered an ascertainable loss by paying

more than they would have otherwise paid – and more than Defendant would have been able to

charge – for the Baby Foods and by receiving Baby Foods with lower quality than they were

promised by Defendant and thus being denied the benefit of their bargain.

       244.    As a direct and proximate result of the deceptive, fraudulent, misleading, unfair,

and unconscionable practices of the Defendant set forth above, the New Jersey Plaintiff and the

New Jersey Sub-Class members are entitled to a refund of all moneys acquired by Defendant for

violations of N.J. Stat. Ann. § 56:8-1, any other applicable legal or equitable relief, and treble

damages.

                                       COUNT XIII
                  Violation of Minnesota Unlawful Trade Practices Act
  Minn. Stat. § 325D.13, et seq. on Behalf of Plaintiff Bigaouette and the Minnesota Sub-
                                            Class

       245.    Plaintiffs incorporate by reference and allege each and every allegation contained

above, as though fully set forth herein.

       246.    Defendant is a “person” within the meaning of the Minnesota Unlawful Trade

Practices Act (MUTPA).

       247.    Defendant violated the MUTPA by knowingly misrepresenting the true quality and

ingredients of the Baby Foods by falsely claiming that the Baby Foods are:

           (a) Natural;

           (b) Appropriate for certain “Stage[s]” of babies; and

           (c) “real food for babies.”

       248.    Defendant knew or should have known that the Baby Foods did not have the quality

and ingredients described above because they contained, and/or had a material risk of containing

heavy metals, perchlorate, and/or unnatural or other ingredients.


                                                71
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 72 of 89




          249.   Defendant’s pattern of knowing misrepresentations, concealment, omissions, and

other deceptive conduct were likely to deceive or cause misunderstanding and did in fact deceive

Plaintiff Bigaouette and the Minnesota Sub-Class with respect to the Baby Foods’ quality,

ingredients, and suitability for consumption by babies.

          250.   Defendant intended that Plaintiff Bigaouette and the Minnesota Sub-Class would

rely on Defendant’s misrepresentations, concealment, warranties, deceptions, and/or omissions

regarding the Baby Foods’ quality, ingredients, and suitability for consumption by babies.

          251.   Defendant’s conduct and omissions described herein occurred repeatedly in

Defendants’ trade or business and were capable of deceiving a substantial portion of the consuming

public.

          252.   The facts concealed or not disclosed by Defendant were material facts in that

Plaintiff Bigaouette and any reasonable consumer would have considered them in deciding

whether to purchase the Baby Foods. Had Plaintiff known the Baby Foods did not have the quality

advertised by Defendant, she would not have purchased the Baby Foods.

          253.   Defendant’s unlawful conduct is continuing, with no indication that Defendant’s

intent to cease this fraudulent course of conduct.

          254.   As a direct and proximate result of Defendants' conduct, Plaintiff Bigaouette and

the Minnesota Sub-Class have suffered actual damages in that they purchased the Baby Food that

was worth less than the price they paid.

          255.   Plaintiff Bigaouette and the members of the Minnesota Sub-Class would not have

purchased the Baby Food at all had they known of the presence or risk of heavy metals, perchlorate

and/or any other ingredients or contaminants that do not conform to the packaging claims.




                                                72
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 73 of 89




       256.    Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325D.15, Plaintiff Bigaouette and

the Minnesota Sub-Class seek actual damages, injunctive and declaratory relief, attorneys’ fees,

costs, and any other just and proper relief available thereunder for Defendant’s violations of the

MUTPA.

                                       COUNT XIV
              Violation of Minnesota Uniform Deceptive Trade Practices Act
  Minn. Stat. § 325D.44, et seq. on Behalf of Plaintiff Bigaouette and the Minnesota Sub-
                                            Class

       257.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       258.    Defendant is a “person” within the meaning of the Minnesota Uniform Deceptive

Trade Practices Act (MUDTPA).

       259.    Defendant willingly engaged in deceptive trade practices, in violation of the

MUDTPA, by knowingly misrepresenting the true quality of the Baby Foods by falsely claiming

that the Baby Foods:

           (a) Natural; “[N]atural and organic products that are free from artificial preservatives,
               colors and flavors;”

           (b) Appropriate for certain “Stage[s]” of babies; and

           (c) “real food for babies”

       260.    Defendant knew or should have known that the Baby Foods did not have the quality

and ingredients described above because they contained, and/or had a material risk of containing,

heavy metals, perchlorate, and/or any other ingredients or contaminants that do not conform to the

packaging claims.

       261.    Defendant’s misrepresentations, concealment, omissions, and other deceptive

conduct were likely to deceive or cause misunderstanding and did in fact deceive Plaintiff



                                                73
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 74 of 89




Bigaouette and the Minnesota Sub-Class with respect to the Baby Foods’ ingredients, uses,

benefits, standards, quality, grade, and suitability for consumption by babies.

          262.   Defendant intended that Plaintiff Bigaouette and the Minnesota Sub-Class would

rely on Defendant’s misrepresentations, concealment, warranties, deceptions, and/or omissions

regarding the Baby Foods’ ingredients, uses, benefits, standards, quality, grade, and suitability for

consumption by babies.

          263.   Defendant’s conduct and omissions described herein occurred repeatedly in

Defendant’s trade or business and were capable of deceiving a substantial portion of the consuming

public.

          264.   The facts concealed or not disclosed by Defendant were material facts in that

Plaintiff Bigaouette and any reasonable consumer would have considered them in deciding

whether to purchase the Baby Foods. Had Plaintiff Bigaouette known the Baby Foods did not

have the quality advertised by Defendant, she would not have purchased the Baby Foods.

          265.   Defendant intended that Plaintiff Bigaouette and the Class would rely on the

deception by purchasing the Baby Foods, unaware of the undisclosed material facts. This conduct

constitutes consumer fraud.

          266.   Defendant’s unlawful conduct is continuing, with no indication that Defendant

intends to cease this fraudulent course of conduct.

          267.   As a direct and proximate result of Defendant’s conduct, Plaintiff Bigaouette and

the Minnesota Sub-Class have suffered actual damages in that they purchased the Baby Food that

was worth less than the price they paid.




                                                 74
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 75 of 89




       268.    Plaintiff Bigaouette and the members of the Minnesota Sub-Class would not have

purchased the Baby Foods at all had they known of the presence of these heavy metals, perchlorate,

and/or unnatural or other ingredients that do not conform to the packaging.

       269.    Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325D.45, Plaintiff Bigaouette and

the Minnesota Sub-Class seek actual damages, injunctive and declaratory relief, attorneys’ fees,

costs, and any other just and proper relief available thereunder for Defendants’ violations of the

MUDTPA.

                                        COUNT XV
                Violation of Minnesota False Statement in Advertising Act
  Minn. Stat. § 325F.67, et. seq. on Behalf of Plaintiff Bigaouette and the Minnesota Sub-
                                             Class

       270.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       271.    Plaintiff Bigaouette purchased “goods,” specifically the Baby Foods discussed

herein, and is a “person” within the meaning of the False Statement in Advertising Act (FSAA).

       272.    Plaintiff Bigaouette purchased the Baby Foods through Defendant’s statements on

the packaging that contained numerous material assertions representations, and statements of fact

made, published, disseminated, circulated, and placed before the public by Defendant that were

untrue, deceptive, and misleading.

       273.    By engaging in the conduct herein, Defendant violated and continues to violate

Minn. Stat. § 325F.67.

       274.    Defendant’s misrepresentations, knowing omissions, and use of other sharp

business practices include, by way of example, representations that the Baby Foods:

           (a) Natural;

           (b) Appropriate for certain “Stage[s]” of babies;


                                                75
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 76 of 89




             (c) “real food for babies”

          275.   Defendant knew or should have known that the Baby Foods did not have the quality

and ingredients described above because they contained, and/or had a material risk of containing,

heavy metals, perchlorate, and/or any other ingredients or contaminants that do not conform to the

packaging claims.

          276.   Defendant’s misrepresentations, concealment, omissions, and other deceptive

conduct were likely to deceive or cause misunderstanding and did in fact deceive Plaintiff

Bigaouette and the Minnesota Sub-Class with respect to the Baby Foods’ ingredients, uses,

benefits, standards, quality, grade, and suitability for consumption by babies.

          277.   Defendant's conduct and omissions described herein occurred repeatedly in

Defendant’s trade or business and were capable of deceiving a substantial portion of the consuming

public.

          278.   The facts concealed or not disclosed by Defendant were material facts in that

Plaintiff Bigaouette and any reasonable consumer would have considered them in deciding

whether to purchase the Baby Foods. Had Plaintiff Bigaouette known the Baby Foods did not

have the quality advertised by Defendant, she would not have purchased the Baby Foods.

          279.   Defendant intended that Plaintiff Bigaouette and the Minnesota Sub-Class would

rely on the deception by purchasing the Baby Foods, unaware of the undisclosed material facts.

This conduct constitutes consumer fraud.

          280.   Defendant’s unlawful conduct is continuing, with no indication that Defendant

intends to cease this fraudulent course of conduct.

          281.   As a direct and proximate result of Defendant’s conduct, Plaintiff Bigaouette and

the Minnesota Sub-Class have suffered actual damages in that they purchased the Baby Foods that

was worth less than the price they paid.
                                                76
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 77 of 89




        282.   Plaintiff Bigaouette and the members of the Minnesota Sub-Class would not have

purchased the Baby Foods at all had they known of the presence of these non-conforming

ingredients, contaminants, and/or unnatural or other ingredients.

        283.   Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325F.67, Plaintiff Bigaouette and

the Minnesota Sub-Class seek actual damages, injunctive and declaratory relief, attorneys’ fees,

costs, and any other just and proper relief available thereunder for Defendant’s violations of the

FSAA.

                                        COUNT XVI
                Violation of Minnesota Prevention of Consumer Fraud Act
  Minn. Stat. § 325F.69, et. seq. on Behalf of Plaintiff Bigaouette and the Minnesota Sub-
                                             Class

        284.   Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        285.   Plaintiff Bigaouette is a re resident of the State of Minnesota.

        286.   Defendant is a “person” within the meaning of the Minnesota Prevention of

Consumer Fraud Act (MPCFA).

        287.   Defendant’s representations with respect to the Baby Foods were made in

connection with the sale of the Baby Foods to Plaintiff Bigaouette and the Minnesota Sub-Class.

        288.   Defendant knowingly acted, used, and employed fraud, false pretenses, false

promises, misrepresentations, misleading statements, and deceptive practices in connection with

the sale of its Baby Foods. Specifically, Defendant falsely represented that its Baby Foods:

           (a) Natural;

           (b) Appropriate for certain “Stage[s]” of babies;

           (c) “real food for babies”




                                                77
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 78 of 89




       289.    Defendant knew or should have known that the Baby Foods did not have the quality

described above because they contained, and/or had a material risk of containing, heavy metals,

perchlorate, and/or unnatural or other ingredients that do not conform to the packaging claims.

       290.    Defendant intended for Plaintiff Bigaouette and the Minnesota Sub-Class to rely on

and accept as true these representations in deciding whether to purchase the Baby Foods.

       291.    Defendant’s unfair or deceptive acts or practices were likely to deceive reasonable

consumers about the Baby Foods’ quality, ingredients, fitness for consumption and, by extension,

the true value of the Baby Foods. Plaintiff Bigaouette and the Minnesota Sub-Class relied on, and

were in fact deceived by, Defendant’s representations and omissions respect to the Baby Foods’

quality, ingredients, and fitness for consumption in deciding to purchase them over competitors’

baby foods.

       292.    Defendant’s unlawful conduct is continuing, with no indication that Defendant

intends to cease this fraudulent course of conduct.

       293.    As a direct and proximate result of Defendant’s conduct, Plaintiff Bigaouette and

the Minnesota Sub-Class have suffered actual damages in that they purchased the Baby Foods that

were worth less than the price they paid.

       294.    Plaintiff Bigaouette and the members of the Minneosta Sub-Class would not have

purchased the Baby Foods at all had they known of the presence of these non-conforming

ingredients, contaminants, and/or unnatural or other ingredients.

       295.    Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325F.69, Plaintiff Bigaouette and

the Minnesota Sub-Class seek actual damages, injunctive and declaratory relief, attorneys’ fees,

costs, and any other just and proper relief available thereunder for Defendant’s violations of the

MPCFA.



                                                78
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 79 of 89




                                       COUNT XVII
      Violation of the Florida Deceptive And Unfair Trade Practices Fl. Stat. 501.201-
             501.213, On Behalf of Plaintiff Eggnatz and the Florida Sub-Class

        296.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        297.    This is an action for relief under Section 501.201, et seq., Florida Statutes (The

Florida Deceptive and Unfair Trade Practices Act).

        298.    The purpose of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”)

is “to protect the consuming public and legitimate business enterprises from those who engage in

unfair methods of competition, or unconscionable, deceptive, or unfair acts or practices in the

conduct of any trade or commerce.” FLA. STAT. § 501.202 (2).

        299.    Section 501.203(7), Florida Statutes defines “Consumer” as “an individual; child,

by and through its parent or legal guardian; firm; association; joint venture; partnership; estate;

trust; business trust; syndicate; fiduciary; corporation; or any other group or combination.”

Plaintiff Eggnatz and the Florida Sub-Class are “Consumers” within the meaning of § 501.203(7),

Florida Statutes.

        300.    Section 501.203(8), Florida Statutes defines “Trade or Commerce” as “[T]he

advertising, soliciting, providing, offering, or distributing, whether by sale, rental, or otherwise, of

any good or service, or any property, whether tangible or intangible, or any other article,

commodity, or thing of value, wherever situated.” “Trade or Commerce” includes “the conduct of

any trade or commerce, however denominated, including any nonprofit or not-for-profit person or

activity.” The advertising, soliciting, providing, offering, or distribution of the Baby Foods to

Plaintiff Eggnatz and the Florida Sub-Class is “Trade or Commerce” within the meaning of section

501.203(8), Florida Statutes.



                                                  79
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 80 of 89




       301.    Section 501.204(1) provides that “unfair methods of competition, unconscionable

acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce

are hereby declared unlawful.”

       302.    Defendant has engaged in unfair competition and unfair, unlawful or fraudulent

business practices by the practices described above, and by knowingly, intentionally and/or

negligently concealing from Plaintiff Eggnatz and the Florida Sub-Class the fact that the Baby

Foods contained heavy metals, chemicals or toxins, which was not readily discoverable. Defendant

should have disclosed this information because it was in a superior position to know the true facts

related true make-up and ingredients of the Baby Foods, and Plaintiff Eggnatz and the Florida Sub-

Class could not reasonably be expected to learn or discover the true facts related to nutritional

make-up, ingredients and/or quality of the Baby Foods.

       303.    The unconscionable, illegal, unfair and deceptive acts and practices of Defendant

violates the provisions of Florida’s Deceptive and Unfair Trade Practices Act.

       304.    As a direct and proximate result of Defendant’s acts and omissions, Plaintiff

Eggnatz and the Florida Sub-Class have suffered or will suffer damages for which they are entitled

to relief pursuant to section 501.211(2), Florida Statutes, and which include, without limitation, a

full refund for the Baby Foods they have purchased, all of which constitute cognizable damages

under the Florida Deceptive and Unfair Trade Practices Act 501.201, et seq.

       305.    Plaintiff Eggnatz and the Florida Sub-Class are entitled to recover their reasonable

attorneys’ fees pursuant to section 501.2105, Florida Statutes upon prevailing in this matter.




                                                80
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 81 of 89




                                      COUNT XVIII
    Violation of Pennsylvania Unfair Trade Practices and Consumer Protection Law,
 73 Pa. Cons. Stat. Ann. §§201-1 et seq. (the “UTPCPL”) on Behalf of Plaintiff Hagmaier
                             and the Pennsylvania Sub-Class

       306.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       307.    Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, 73 Pa. Cons.

Stat. Ann. §§201-1 et seq. (the “UTPCPL”) makes unlawful “unfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce.”

       308.    Defendant is a manufacturer, marketer, seller, and distributor of the Baby Foods.

       309.    Defendant markets and sells the Baby Foods with express warranties created on the

Products’ packaging, labeling, advertisements, marketing literature, and website regarding the

qualities, ingredients, and benefits of the Baby Foods.

       310.    Plaintiff Hagmaier and the Pennsylvania Sub-Class purchased the Baby Foods for

personal, household, or family use.

       311.    Defendant misrepresented the quality of the Baby Foods and the ingredients

contained therein on its labels in violation of the UTPCL.

       312.    Defendant’s deceptive, false and misleading statements deceived Plaintiff

Hagmaier and Pennsylvania Sub-Class members and deceived a substantial segment of the target

consumer audience in violation of the UTPCL.

       313.    The conduct described above and throughout this Complaint took place within the

Commonwealth of Pennsylvania and constitutes unfair methods of competition or unfair or

deceptive acts or practices pursuant to §§201-2(4)(v), (vii), and (xxi) of the UTCPL.




                                                81
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 82 of 89




       314.    In violation of the UTPCPL, Defendant omitted and concealed material facts from

Plaintiff Hagmaier and other Pennsylvania Sub-Class members regarding the quality,

characteristics, and benefits of the Baby Foods.

       315.    The omissions and misrepresentations described herein were likely to deceive

consumers into purchasing the Baby Foods.

       316.    Defendant knew or reasonably should have known that its representations about the

Baby Foods were false, that the Baby Foods contained, or were at risk of contaiing, heavy metals,

chemicals or toxins, and otherwise were not as warranted and represented by Defendants.

       317.    Defendant knew or should have known, at the time the Baby Foods left its control

that they contained heavy metals, chemicals or toxins, and were not made of ingredients fit for

consumption by babies.

       318.    Defendant’s deception is material as it influenced purchasing and payment

decisions.

       319.    Plaintiff Hagmaier and Pennsylvania Sub-Class members have been damaged as a

direct and proximate result of defendant’s deceptive and unfair practices.

       320.    Defendant intended that Plaintiff Hagmaier and other Pennsylvania Sub-Class

members rely on its representations, as their reliance was crucial to Defendant being able to

command a premium for the Baby Foods.

       321.    Defendant deceived and continues to deceive consumers about the quality and

ingredients of its Baby Foods as well as the fitness of these products for ingestion by babies. This

conduct constitutes unfair or deceptive acts or practices within the meaning of the UTPCPL. This

illegal conduct by Defendant is continuing, with no indication that it will cease.




                                                   82
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 83 of 89




       322.    Defendant’s actions in connection with the manufacture and distribution of the

Baby Foods as set forth herein, evidence a lack of good faith, honesty in fact, and observance of

fair dealing so as to constitute unconscionable commercial practices, in violation of the UTPCPL.

       323.    Defendant acted willfully, knowingly, intentionally, unconscionably, and with

reckless indifference when it committed these acts of consumer fraud.

       324.    Defendant intended that Plaintiff Hagmaier and the other Pennsylvania Sub-Class

members rely on the acts of concealment, omissions and misrepresentations regarding the nature

of the Baby Foods so that Plaintiff Hagmaier and the other Pennsylvania Sub-Class members

would purchase the Baby Foods.

       325.    Plaintiff Hagmaier and the other Pennsylvania Sub-Class members relied on the

acts of concealment, omissions, and misrepresentations regarding the nature of the Baby Foods.

       326.    Plaintiff Hagmaier and the other Pennsylvania Sub-Class members, had Defendant

disclosed to them all material information regarding the Baby Foods, would have considered the

omitted information material to their decision to purchase the Baby Foods at the price they paid.

       327.    As a direct proximate result of Defendant’s misrepresentations and omissions,

Plaintiff Hagmaier and the other members of the Pennsylvania Sub-Class suffered direct economic

loss by purchasing the Baby Foods at a premium, and unwarranted, price. Had Plaintiff Hagmaier

and other members of the Pennsylvania Sub-Class known the heavy metals, chemicals or toxins

content of the Baby Foods, they would not have bought them, or they would not have paid the

premium price that they did.

       328.    Plaintiff Hagmaier and Pennsylvania Sub-Class Members are entitled to recover

compensatory damages, plus interest, attorneys' fees, and costs.




                                               83
        Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 84 of 89




          329.   Defendant’s conduct was intentional, willful, wanton, malicious, and egregious,

entitling Plaintiff Hagmaier and members of the Pennsylvania Sub-Class to recover actual

compensatory and statutory damages, as well as attorneys’ fees and costs of suit, to the fullest

extent.

                                      COUNT XIX
Violation of New York’s Deceptive Acts and Practices, N.Y. Gen. Bus. Law § 349 on Behalf
                    of Plaintiff Fallon and the New York Sub-Class

          330.   Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

          331.   New York General Business Law § 349 prohibits deceptive acts or practices in the

conduct of any business, trade, or commerce.

          332.   In its sale of goods throughout New York, Defendant conducts business and trade

within the meaning and intendment of New York General Business Law § 349.

          333.   Plaintiff Fallon and members of the New York Sub-Class are consumers who

purchased products from Defendant.

          334.   Defendant violated N.Y. Gen. Bus. Law § 349 by representing that its Baby Foods

were:

             (a) Natural;

             (b) Appropriate for certain “Stage[s]” of babies;

             (c) “real food for babies.”

This was deceptive because the Baby Foods contained, and/or had a material risk of containing,

heavy metals, perchlorate, and/or unnatural or other ingredients.

          335.   Defendant intentionally represented that the Baby Foods were of a particular

standard, grade, or quality when they were in fact adulterated and not fit for consumption by

babies.

                                                  84
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 85 of 89




       336.    The facts that Defendant concealed or misrepresented were material in that Plaintiff

Fallon and any reasonable consumer would have considered them when deciding whether to

purchase the Baby Foods.

       337.    Defendant’s conduct and omissions described herein repeatedly occurred in the

course of Defendant’s business and were capable of deceiving a substantial portion of the

consuming public.

       338.    Defendant has engaged and continues to engage in deceptive conduct in violation

of the New York General Business Law.

       339.    Defendant’s misrepresentations and deceptive acts or practices resulted in Plaintiff

Fallon and the New York Sub-Class suffering actual damages when they purchased Baby Foods

that were worth less than the price paid and that they would not have purchased at all had they

known of the presence, or risk of, heavy metals, perchlorate, and/or any other ingredients or

contaminants that do not conform to the packaging.

       340.    Defendant intended for Plaintiff Fallon and the members of the New York Sub-

Class to rely on its deceptive misrepresentations and conduct when purchasing its Baby Foods.

       341.    As a direct and proximate result of these violations, Plaintiff Fallon and the New

York Sub-Class have been harmed, and that harm will continue unless Defendant is enjoined from

misrepresenting the quality and ingredients of its Baby Foods described herein.

       342.    Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff Fallon and the New York Sub-

Class seek injunctive and declaratory relief, full refund, actual and punitive damages, and

attorneys’ fees.

                                       COUNT XX
  Violation of New York’s False Advertising Law, N.Y. Gen. Bus. Law § 350 on Behalf of
                      Plaintiff Fallon and the New York Sub-Class



                                                85
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 86 of 89




        343.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        344.    New York General Business Law § 350 prohibits false advertising in the conduct

of any business, trade, or commerce.

        345.    Pursuant to N.Y. Gen. Bus. Law § 350, false advertising is defined as “advertising,

including labeling, or a commodity… if such advertising is misleading in a material respect.”

        346.    Defendant’s claims that its Baby Foods were “natural,” appropriate for certain

“Stage[s]” of babies, and “real food for babies,” were literally false and likely to deceive the public.

        347.    Defendant’s claims were untrue or misleading because such claims failed to

disclose that the Baby Foods contained, or were at risk of containing, heavy metals, perchlorate,

and/or unnatural or other ingredients or contaminants that do not conform to the packaging.

        348.    Defendant knew or should have known that such claims were false or misleading.

        349.    Such false and misleading claims and representations made by Defendant were

material in that Plaintiff Fallon and any reasonable consumer would have considered them when

deciding whether to purchase the Baby Foods.

        350.    Defendant, including its agents and distributors, made untrue, deceptive, and

misleading assertions and representations about the alleged quality, characteristics, and nature of

the Baby Foods.

        351.    Defendant’s conduct caused Plaintiff Fallon and the New York Sub-Class to suffer

actual damages when they purchased the Baby Foods that were worth less than the price paid and

that they would not have purchased at all had they known of the presence or risk of heavy metals,

perchlorate, and/or unnatural or other ingredients or contaminants that do not conform to the

packaging.



                                                  86
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 87 of 89




       352.    As a direct and proximate result of Defendant’s violation of N.Y. Gen. Bus. Law §

350, Plaintiff Fallon and the members of the New York Sub-Class have been injured, and that

harm will continue unless Defendant is enjoined from misrepresenting the quality, ingredients,

standards, and suitability for consumption by babies of its Baby Foods.

       353.    Pursuant to N.Y. Gen. Bus. Law § 350, et seq., Plaintiff Fallon and the members of

the New York Sub-Class seek injunctive and declaratory relief, full refund, actual and punitive

damages, and attorneys’ fees.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, prays for

judgment against the Defendant as to each and every count, including:

       A.      An order declaring this action to be a proper class action, appointing Plaintiffs and

their counsel to represent the Class, and requiring Defendant to bear the costs of class notice;

       B.      An order enjoining Defendant from selling the Baby Foods until the levels of heavy

metals and/or perchlorate are removed or full disclosure of the presence of such appears on all

labels, packaging, and advertising;

       C.      An order enjoining Defendant from selling the Baby Foods in any manner

suggesting or implying that they are healthy, natural, and safe for consumption;

       D.      An order requiring Defendant to engage in a corrective advertising campaign and

engage in further necessary affirmative injunctive relief, such as recalling existing products;

       E.      An order awarding declaratory relief, and any further retrospective or prospective

injunctive relief permitted by law or equity, including enjoining Defendant from continuing the

unlawful practices alleged herein, and injunctive relief to remedy Defendant’s past conduct;




                                                87
      Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 88 of 89




       F.      An order requiring Defendant to pay restitution to restore all funds acquired by

means of any act or practice declared by this Court to be an unlawful, unfair, or fraudulent business

act or practice, untrue or misleading advertising, or a violation of law, plus pre- and post-judgment

interest thereon;

       G.      An order requiring Defendant to disgorge or return all monies, revenues, and profits

obtained by means of any wrongful or unlawful act or practice;

       H.      An order requiring Defendant to pay all actual and statutory damages permitted

under the counts alleged herein;

       I.      An order requiring Defendant to pay punitive damages on any count so allowable;

       J.      An order awarding attorney’s fees and costs, including the costs of pre-suit

investigation, to Plaintiffs and the Class; and

       K.      An order providing for all other such equitable relief as may be just and proper.

                                         JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: February 5, 2021                                s/ Kevin Landau
                                                       Kevin Landau
                                                       Miles Greaves
                                                       TAUS, CEBULASH & LANDAU, LLP
                                                       80 Maiden Lane, Suite 1204
                                                       New York, NY 10038
                                                       (212) 931-0704

                                                       Daniel E. Gustafson
                                                       Amanda M. Williams
                                                       Raina C. Borrelli
                                                       Mary M. Nikolai
                                                       GUSTAFSON GLUEK PLLC
                                                       Canadian Pacific Plaza
                                                       120 South Sixth Street, Suite 2600
                                                       Minneapolis, MN 55402
                                                       Tel: (612) 333-8844

                                                  88
Case 1:21-cv-00133-TJM-CFH Document 1 Filed 02/05/21 Page 89 of 89




                                    dgustafson@gustafsongluek.com
                                    awilliams@gustafsongluek.com
                                    rborrelli@gustafsongluek.com
                                    mnikolai@gustafsongluek.com

                                    Kenneth A. Wexler
                                    Kara A. Elgersma
                                    WEXLER WALLACE, LLP
                                    55 West Monroe, Suite 3300
                                    Chicago, Illinois 60603
                                    Tel: (312) 346-2222
                                    kaw@wexlerwallace.com
                                    kae@wexlerwallace.com

                                    Simon B. Paris
                                    Patrick Howard
                                    SALTZ, MONGELUZZI, &
                                    BENDESKY, P.C.
                                    1650 Market Street, 52nd Floor
                                    Philadelphia, PA 19103
                                    P: 215-575-3895
                                    sparis@smbb.com
                                    phoward@smbb.com

                                    Attorneys for Plaintiffs




                               89
